Exhibit 10.2

ASSET PURCHASE AGREEMENT

BY AND AMONG

RUTH’S CHRIS STEAK HOUSE, INC.

AND

BAYOU INVESTORS LIMITED LIABILITY COMPANY,

a Washington Limited Liability Company;

STEVEN QUEYROUZE,

individually

ANNE QUEYROUZE,

as First Intervenor

AND

CRESCENT CITY INVESTORS, INC.

as Second Intervenor



--------------------------------------------------------------------------------

EXECUTION VERSION

TABLE OF CONTENTS

 

            Page

ARTICLE 1. DEFINITIONS

   2

1.1

     AFFILIATE    2

1.2

     ASSUMED LIABILITIES    2

1.3

     CLOSING    2

1.4

     CLOSING DATE    2

1.5

     CODE    3

1.6

     EMPLOYEE BENEFIT PLAN    3

1.7

     ENVIRONMENTAL LAW    3

1.8

     ERISA    3

1.9

     ERISA AFFILIATE    3

1.10

     FIRST INTERVENOR    3

1.11

     FRANCHISE RIGHTS    3

1.12

     FRANCHISE AGREEMENTS    3

1.13

     GOVERNMENTAL AUTHORITY    3

1.14

     HAZARDOUS MATERIALS    3

1.15

     INVESTOR    4

1.16

     KNOWLEDGE    4

1.17

     LEASED PREMISES    4

1.18

     LIENS    4

1.19

     MATERIAL ADVERSE EFFECT    4

1.20

     PERSON    4

1.21

     SECOND INTERVENOR    4

1.22

     WARN ACT    4

ARTICLE 2. PURCHASE AND SALE OF ASSETS

   5

2.1

     PURCHASED ASSETS    5

2.2

     EXCLUDED ASSETS    7

2.3

     NO LIENS    8

2.4

     ASSUMED LIABILITIES    8

2.5

     SHARED LIABILITIES    8

2.6

     PAYMENT OF LIABILITIES    9

ARTICLE 3. PURCHASE PRICE

   9

3.1

     PURCHASE PRICE    9

3.2

     ADJUSTMENTS TO PURCHASE PRICE    9

3.3

     ALLOCATION OF THE PURCHASE PRICE AMONG THE ASSETS    10

3.4

     NONCOMPETITION    10

ARTICLE 4. REPRESENTATIONS AND WARRANTIES OF SELLER

   10

4.1

     QUEYROUZE’S CAPACITY AND OWNERSHIP INTEREST IN SELLER    11

4.2

     ORGANIZATION    11

4.3

     REQUISITE POWER AND AUTHORITY    11

4.4

     ABSENCE OF BREACH    12

4.5

     OWNERSHIP OF ASSETS    12

4.6

     CONDITION OF ASSETS    13

4.7

     COMPLIANCE; LICENSES AND PERMITS    13

4.8

     CONTRACTS    13

4.9

     TRADE PAYABLES    14

4.10

     INVENTORY    14

4.11

     REAL PROPERTY LEASE    14

4.12

     EASEMENTS    15

 

i



--------------------------------------------------------------------------------

4.13

     PROPRIETARY RIGHTS    15

4.14

     OTHER PROPERTY    15

4.15

     INSURANCE    15

4.16

     FINANCIAL STATEMENTS    16

4.17

     NO ASSIGNMENTS    16

4.18

     TAXES    16

4.19

     NO VIOLATIONS    17

4.20

     BUSINESS NAMES    17

4.21

     BROKERS’ FEES AND EXPENSES    17

4.22

     LITIGATION    17

4.23

     LABOR MATTERS    17

4.24

     BENEFIT PLANS AND ERISA    18

4.25

     ENVIRONMENTAL MATTERS    18

4.26

     FULL DISCLOSURE    19

4.27

     PURCHASER’S KNOWLEDGE    19

ARTICLE 5 REPRESENTATION AND WARRANTIES OF PURCHASER

   19

5.1

     ORGANIZATION OF PURCHASER    19

5.2

     REQUISITE POWER AND AUTHORITY    20

5.3

     ABSENCE OF BREACH    20

5.4

     BROKERS FEES AND EXPENSES    20

ARTICLE 6 COVENANTS

   20

6.1

     PRESERVATION OF BUSINESS AND RELATIONSHIPS; INSURANCE    20

6.2

     PROHIBITED TRANSACTIONS    21

6.3

     PURCHASER’S ACCESS TO PREMISES AND INFORMATION; CONFIDENTIALITY    21

6.4

     CONSENTS    22

6.5

     NO NEGOTIATIONS    22

6.6

     NOTIFICATION OF CERTAIN MATTERS    23

6.7

     CONFIDENTIAL INFORMATION    23

6.8

     PURCHASER GUARANTEE    24

6.9

     REAL ESTATE MATTERS    24

6.10

     ENVIRONMENTAL MATTERS    25

6.11

     REAL PROPERTY LEASE NOTICES    25

6.12

     FURTHER ASSURANCES    25

6.13

     INVESTOR APPROVAL    26

6.14

     DEPOSITS, PRE-PAID EXPENSES, ETC    26

6.15

     CERTAIN STATE SALES TAXES; RESALE CERTIFICATES    26

6.16

     MINIMUM INVENTORY LEVELS    26

6.17

     SELLER’S PRODUCTION OF INFORMATION TO PURCHASER    26

ARTICLE 7 CONDITIONS TO PURCHASER’S OBLIGATIONS

   26

7.1

     REPRESENTATIONS AND WARRANTIES TRUE AT CLOSING    26

7.2

     OBLIGATIONS PERFORMED    26

7.3

     AUTHORIZATIONS, CONSENTS, LICENSES, PERMITS AND APPROVALS    27

7.4

     CLOSING DOCUMENTS    27

7.5

     INSPECTION    27

7.6

     SELLER’S DELIVERIES    27

7.7

     AUDITED STATEMENTS    29

7.8

     NO CHALLENGE    29

7.9

     NO MATERIAL ADVERSE EFFECT    29

7.10

     MINIMUM INVENTORY AND WORKING CASH LEVEL    29

7.11

     FAILURE TO OBTAIN LESSOR’S CONSENT    29

7.12

     REAL ESTATE MATTERS    30

7.14

     DUE DILIGENCE MATTERS    30

7.15

     EMPLOYMENT CONTRACTS    30

 

ii



--------------------------------------------------------------------------------

7.16.

     APPROVAL OF SCHEDULES AND EXHIBITS    31

7.17

     CLOSING OF THE TRANSACTIONS CONTEMPLATED BY THE RELATED AGREEMENTS    31

7.18

     BOARD OF DIRECTOR APPROVAL    31

7.19

     PRE-CLOSING INVESTIGATION    31

ARTICLE 8 CONDITIONS TO SELLER’S OBLIGATIONS

   31

8.1

     REPRESENTATIONS AND WARRANTIES TRUE AT CLOSING    31

8.2

     OBLIGATIONS PERFORMED    31

8.3

     PURCHASER’S DELIVERIES    31

8.4

     NO CHALLENGE    32

8.5

     INVESTOR APPROVAL; AUTHORIZATIONS, CONSENTS, LICENSES, PERMITS AND
APPROVALS    32

8.6

     NO MATERIAL ADVERSE EFFECT    33

8.7

     APPROVAL OF SCHEDULES AND EXHIBITS    33

8.8

     CLOSING OF THE TRANSACTIONS CONTEMPLATED BY THE RELATED AGREEMENTS    33

8.9

     FRANCHISE ROYALTIES    33

ARTICLE 9 THE CLOSING

   33

9.1

     TIME AND PLACE    33

9.2

     CLOSING DELIVERIES    33

9.3

     PAYMENT OF PURCHASE PRICE    35

9.4

     TRANSFER OF TITLE    35

9.5

     FURTHER ASSURANCES    35

9.6

     POWER OF ATTORNEY    35

9.7

     CLOSING COSTS    35

9.8

     EMPLOYEE MATTERS    36

9.9

     TERMINATION OF THE FRANCHISE AGREEMENTS    36

9.10

     RISK OF LOSS    36

9.11

     INSURANCE PREPAYMENTS    37

9.12

     GIFT CERTIFICATES    37

9.13

     WORKING CASH    37

ARTICLE 10 TERMINATION AND SPECIFIC PERFORMANCE

   37

10.1

     TERMINATION    37

10.2

     EFFECTS OF TERMINATION    38

10.3

     SPECIFIC PERFORMANCE    38

ARTICLE 11 INDEMNIFICATION

   39

11.1

     INDEMNIFICATION BY SELLER    39

11.2

     INDEMNIFICATION BY PURCHASER    39

11.3

     LIABILITY ESCROW ACCOUNT    40

11.4

     LIEN ESCROW ACCOUNT    40

11.5

     GIFT CERTIFICATE ESCROW ACCOUNT    41

11.6

     NOTICE AND DEFENSE OF THIRD PARTY CLAIMS    41

11.7

     SURVIVAL    42

ARTICLE 12 MISCELLANEOUS PROVISIONS

   42

12.1

     SEVERABILITY AND OPERATION OF LAW    42

12.2

     MODIFICATION    43

12.3

     EXTENSION; WAIVER    43

12.4

     REFERENCES    43

12.5

     HEADINGS    43

12.6

     GOVERNING LAW; VENUE; SERVICE OF PROCESS    43

12.7

     PUBLIC ANNOUNCEMENTS    44

12.8

     MUTUAL PARTICIPATION    44

12.9

     ASSIGNMENT, SURVIVAL AND BINDING AGREEMENT    44

12.10

     COUNTERPARTS    44

 

iii



--------------------------------------------------------------------------------

12.11

     NOTICES    44

12.12

     ATTORNEYS’ FEES    45

12.13

     ENTIRE AGREEMENT, NO THIRD PARTY AND BENEFICIARIES    45

12.14

     POST-CLOSING OBLIGATIONS    45

12.15

     SIGNATURES    46

 

iv



--------------------------------------------------------------------------------

Asset Purchase Agreement

THIS ASSET PURCHASE AGREEMENT (the “Agreement”) made this 16th day of April,
2007, by and among Ruth’s Chris Steak House, Inc. (“RCSH”), a Delaware
corporation, and, if applicable, one or more affiliates to whom it may assign
its purchase rights before closing including, without limitation, RCSH
Operations, L.L.C., a Louisiana limited liability company (“RCSH LLC”) and RCSH
Operations, Inc., a California corporation (“RCSH Inc.”) (collectively, RCSH,
its assignees, RCSH LLC and RCSH Inc. being referred to hereinafter as the
“Purchaser”); and Bayou Investors Limited Liability Company, a Washington
Limited Liability Company (referred to herein as the “Seller”). Also appearing
herein is (a) Steven Queyrouze, Individually (“Queyrouze”), (b) Anne Queyrouze
(“First Intervenor”) for the purpose of disclaiming any interest in the
transactions contemplated by this Agreement, and (c) Crescent City Investors,
Inc., a Washington corporation (“Second Intervenor”) for the purpose of
disclaiming any interest in the transactions contemplated by this Agreement and
to make the representations contained in Section 4.28.

W I T N E S S E T H:

WHEREAS, the Seller has previously acquired franchise rights relating to the
ownership and operation of a Ruth’s Chris Steak House restaurant in Washington
(referred to hereinafter as “Seller’s Ownership Rights” or “its Ownership
Rights”) pursuant to the document set forth on Schedule 2.1(a)-3 (“Seller’s
Ownership Agreement” or “its Ownership Agreement”);

WHEREAS, the Seller has previously acquired rights relating to the development
of Ruth’s Chris Steak House restaurants in Washington (the foregoing right of
Seller being referred to hereinafter as “Seller’s Option Rights” or “its Option
Rights”) pursuant to the documents and instruments set forth on Schedule
2.1(a)-3 (“Seller’s Option Agreement” or “its Option Agreement”);

WHEREAS, the Seller currently owns and operates a Ruth’s Chris Steak House
restaurant pursuant to Seller’s Ownership Rights (with respect to each Seller,
“Seller’s Business” or “its Business”) in the location specified beside its name
on Schedule 2.1(a)-1;

WHEREAS, the Seller desires to sell to Purchaser and Purchaser desires to
purchase from each Seller Seller’s Assets (as hereinafter defined);

WHEREAS, RCSH Bellevue, L.L.C., a Washington Limited Liability Company and New
N.O. Crescent City Investors, L.L.C., a Washington Limited Liability Company,
which are owned and managed by the same or similar owners as Seller, are
contemporaneously with this Agreement, entering into agreements to sell assets
(hereinafter referred to as the “Related Agreements”), which Related Agreements
are similar, in all material respects, to this Agreement;

NOW, THEREFORE, in consideration of the premises and the mutual representations,
warranties and covenants contained herein, and other good and valuable
consideration, the receipt and sufficiency of which are acknowledged hereby, the
parties agree as follows:

 

1



--------------------------------------------------------------------------------

ARTICLE 1

DEFINITIONS

For the purpose of this Agreement the following terms shall have the following
meanings:

1.1 “Affiliate” means, when used with respect to a specific Person, another
Person that directly, or indirectly through one or more intermediaries, controls
or is controlled by or is under common control with the Person specified.

1.2 “Assumed Liabilities” means the payment and performance obligations of each
Seller to be performed, paid, and otherwise assumed in full by Purchaser
following the Closing Date under all contracts, customer orders, leases,
licenses and purchase orders relating to Seller’s Business and listed on
Schedule 2.4(a) to this Agreement.

1.3 “Closing” means the consummation of the transactions contemplated by this
Agreement, along with the contemporaneous consummation of the transactions
contemplated by the Related Agreements, on the terms and conditions set forth
herein and therein whether on or before the Closing Date.

1.4 “Closing Date” means the date on which the parties agree that the Closing
will occur, which shall be the exact same date as the closing date of the
Related Agreements, but in no event later than the close of business on or
before the date that is 60 days following the date of this Agreement unless
(a) such date is extended in writing by the mutual agreement of the parties; or
(b) if any lessor of Seller has failed to execute the estoppel certificate or
has not otherwise consented to the Assignment of Lease in the form attached
hereto or in such other form as is reasonably acceptable to the Purchaser within
such 60 day period then the period for Closing shall automatically be extended
to the date upon which the last of which all estoppel certificates and
Assignments of Lease required as a condition of closing herein or in any Related
Agreements are obtained by Purchaser, but no later than the date upon which the
last of all Licenses required as a condition of closing herein or in any Related
Agreements are obtained by Purchaser; or (c) if the Purchaser is unable to
obtain all licenses necessary to operate a Ruth’s Chris Steak House restaurant,
including but not limited to occupational permits, health permits, and permits
authorizing the sale of wine, beer and liquor (“the Licenses”), within such 60
day period, then the period for Closing shall automatically be extended to the
earlier of (i) the date upon which the last of all Licenses required as a
condition of closing herein or in any Related Agreements are obtained by
Purchaser or its application therefore is denied and the time for all appeals
and rehearings has lapsed, or (ii) 210 days from the date of this Agreement. Any
such extension of the Closing Date shall also constitute an extension of the
closing date with respect to the Related Agreements. Notwithstanding anything in
the foregoing to the contrary, the Parties shall make their good faith efforts
to consummate this transaction as soon as possible. In the event that one or
more of the events listed herein do not occur, then the termination of this
Agreement and the Related Agreements shall be subject to Section 10.1.

 

2



--------------------------------------------------------------------------------

1.5 “Code” means the Internal Revenue Code of 1986, as amended.

1.6 “Employee Benefit Plan” means that term as defined by Section 3(3) of the
ERISA, or any other bonus, profit sharing, pension, retirement compensation,
deferred compensation, stock option, stock purchase, fringe benefit, severance,
post-retirement, scholarship, disability, sick leave, vacation, individual
employment, commission, bonus, payroll practice, retention, severance, or other
plan, agreement, policy, trust fund or arrangement for the benefit of current or
former directors or employees of any Seller and any of Seller’s current or
former Affiliates or ERISA Affiliates or any other persons currently or formerly
performing services for any Seller and any of Seller’s current or former
Affiliates, ERISA Affiliates and/or beneficiaries of any such persons.

1.7 “Environmental Law” means any and all applicable laws, rules, regulations,
codes, ordinances and agreements issued, promulgated or entered into by any
Governmental Authority relating in any way to the environment, the preservation
or reclamation of natural resources, the management, release or threatened
release of any Hazardous Material or to health and safety matters.

1.8 “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.

1.9 “ERISA Affiliate” means any person that, together with Seller, would be or
was at any time treated as a single employer under Section 414 of the Code or
Section 4001 of ERISA and any general partnership of which Seller is or has been
a general partner.

1.10 “First Intervenor” means Anne Queyrouze, wife of Steven Queyrouze.

1.11 “Franchise Rights” means all of the Ownership Rights and Option Rights of
the Seller.

1.12 “Franchise Agreements” means any and all rights relating to the ownership,
operation, and development of one or more Ruth’s Chris Steak House franchise
restaurants pursuant to the Franchise Agreements.

1.13 “Governmental Authority” means any court, tribunal, arbitrator, authority,
agency, commission, official or other instrumentality of the United States, any
foreign country or any domestic or foreign state, county, city or other
political subdivision.

1.14 “Hazardous Materials” means all explosive or radioactive substances or
wastes, hazardous or toxic substances or wastes, and other pollutants of any
nature, including without limitation those relating to grease traps and hood
vent and smoke emissions from any stove, oven, boiler or other cooking device,
regulated pursuant to any Environmental Law.

 

3



--------------------------------------------------------------------------------

1.15 “Investor” means all holders of stock, membership or equity interest in
Seller.

1.16 “Knowledge” or similar terms used in this Agreement with respect to a
Seller means: the extent of the knowledge, as of the date of this Agreement, of
Steven Queyrouze or the Seller’s general manager, bar manager, and restaurant
manager (or if Seller does not use those or similar titles, persons who have
responsibilities and authority similar to those of a manager of the functional
areas of Seller’s Business), and their successors as of the date of this
Agreement through the Closing Date. “Knowledge” or similar terms used in this
Agreement with respect to Purchaser means: the extent of the knowledge, as of
the date of this Agreement, of Purchaser’s counsel, Purchaser’s executive
counsel, or Purchaser’s President. For purposes of this definition, an
individual shall be deemed to have “knowledge” of a particular fact,
circumstance or other matter if (x) such individual is or at any time was
actually aware of such fact, circumstance or other matter, or (y) a prudent
individual could reasonably be expected to discover or otherwise become aware of
such fact, circumstance or other matter within the scope and performance of the
relevant individual’s duties.

1.17 “Leased Premises” means, with respect to Seller, the land and improvements
leased or subleased by Seller pursuant to the Real Property Lease (as
hereinafter defined) executed by Seller for the purpose of operating and
conducting its Business.

1.18 “Liens” means any lien, mortgage, pledge, negative pledge, assessment,
security interest, lease, adverse claim, levy, charge, options, rights of first
refusal, or other encumbrance of any kind, or any conditional sale contract,
title retention contract or other agreement to grant any of the foregoing.

1.19 “Material Adverse Effect” means on or before the Closing Date any change in
or effect on the Business or Assets of any Seller that individually or together
with any other change or effect has an adverse impact upon the Business, Assets,
operations, properties (excluding intangible properties), condition (financial
or otherwise), liabilities, prospects or regulatory status of said Seller in
excess of $50,000, in the aggregate.

1.20 “Person” means any natural person, corporation, partnership, joint venture,
trust, incorporated or unincorporated association, joint stock company,
government (or any agency or political subdivision thereof) or other entity of
any kind.

1.21 “Second Intervenor” means Crescent City Investors, Inc. a Washington
corporation.

1.22 “WARN Act” means the Worker Adjustment and Retraining Notification (WARN)
Act, 29 U.S.C. §2101 et. seq.

 

4



--------------------------------------------------------------------------------

ARTICLE 2

PURCHASE AND SALE OF ASSETS

2.1 Purchased Assets. Subject to and upon the terms and conditions set forth
herein, at the Closing Seller shall convey, sell, assign, transfer and deliver
to Purchaser and Purchaser shall purchase, acquire and accept all of Seller’s
right, title and interest in and to all of Seller’s tangible and intangible
assets used, held for use or in any way relating to its Business other than the
Excluded Assets (as hereinafter defined) (referred to hereinafter collectively
as “Seller’s Assets” or “its Assets”), including without limitation:

(a) The rights and benefits accruing to Seller as lessee under any immovable
(real) property lease and/or sublease relating to Seller’s Business existing on
the date of this Agreement through the Closing Date, each of which is listed on
Schedule 2.1(a)-1, together with any leases which may be executed on the
immovable (real) property listed on Schedule 2.1(a)-2 or any opportunities to
lease that may arise from the date of this Agreement through the Closing Date
(the “Real Property Lease”) and any and all Franchise Rights and Franchise
Agreements listed on Schedule 2.1(a)-3;

(b) All right, title and interest, if any, to leasehold improvements, fixtures,
constructions, component parts and other immovable (real) property owned by
Seller and located on the Leased Premises, including without limitation those
items listed on Schedule 2.1(b) (collectively, the “Leasehold Improvements”) and
all architectural plans and mechanical drawings related to the Leasehold
Improvements;

(c) All right, title and interest, if any, to easements, servitudes, privileges,
rights-of-way and other real rights of Seller pertaining to or accruing to the
benefit of the Leased Premises, including without limitation those items listed
on Schedule 2.1(c) (collectively, the “Easements”);

(d) All machinery (including without limitation all computer hardware used in
connection with the operation and maintenance of Seller’s Business), kitchen and
other appliances, equipment, furniture, vehicles, smallwares, utensils,
glassware, table cloths, spare parts, tools, supplies, and other corporeal
(tangible), movable (personal) property located on the Leased Premises or
otherwise relating to Seller’s Business, including without limitation those
items listed and described on Schedule 2.1(d) (collectively, the “Equipment”);

(e) The rights and benefits accruing to Seller as lessee under any leases and/or
subleases for equipment, machinery, appliances or other corporeal (tangible),
movable (personal) property used in the operation of its Business (each an
“Equipment Lease” and collectively the “Equipment Leases”), each of which is
listed on Schedule 2.1(e);

(f) All of Seller’s inventory in connection with Seller’s Business, which as of
the day before the Closing Date are those items listed and described on Schedule
2.1(f)-1, which shall be not less than the minimum inventory levels as listed
and described on Schedule 2.1(f)-2 (the “Inventory”);

 

5



--------------------------------------------------------------------------------

(g) Seller’s Business as a going concern, its Franchise Rights, all of the
rights and benefits (but not its obligations or liabilities) under its Franchise
Agreements, all intellectual property of Seller used in connection with its
business, including without limitation, all trademarks, service marks, rights to
computer software, trade secrets (including, without limitation, recipes) and
trade names (whether acquired from Purchaser, an Affiliated franchisor or
otherwise), (including without limitation all of the Seller’s right to do or
develop business as a Ruth’s Chris Steak House restaurant), including without
limitation the trade names listed on Schedule 2.1(g), goodwill and other
intangible assets (collectively, “Intellectual Property”);

(h) All claims and rights of Seller under all agreements, contracts, software
license agreements, purchase and sale orders and other executory contracts and
commitments of Seller arising from or relating to its Business, including
without limitation those listed on Schedule 2.1(h) (each an “Assigned Contract”
and collectively the “Assigned Contracts”) and all accrued or prepaid
advertising rights;

(i) All licenses, permits, consents, use agreements, approvals, authorizations
and certificates of any Governmental Authority to the extent they relate to
Seller’s Business (collectively, the “Licenses”), in each case to the extent
transferable by the Seller, including without limitation those listed on
Schedule 2.1(i);

(j) All files, operating manuals and correspondence pertaining to the Equipment;
all customer and potential customer lists; mailing lists; all files pertaining
to current and potential vendors and suppliers; all price lists; all advertising
materials; and copies of three years of financial records (which financial
records shall be certified by Queyrouze), business books, records, ledgers,
files, documents, business plans, budgets, financial statements, creative
materials, advertising and promotional materials, corporate policy documents,
architectural plans, mechanical drawings, parking plans, menus, training
manuals, recipes, recipe manuals, and/or any other corporate manuals relating to
its Business, and any correspondence relating to the Business or reasonably
related to the Business (collectively, the “Books and Records”);

(k) All of Seller’s right, title and interest in and any right to lease the
property identified in Schedule 2.1(a)-2, which includes all potential lease
rights Seller may have, including but not limited options to lease adjacent
property or options to purchase the leased premises.

(l) All of Seller’s right, title and interest in and to its telephone numbers
and the directory advertising for such telephone numbers, to the extent
assignable;

(m) All domain names, websites and other intellectual property of any kind or
nature used by Seller in its Business except for those items identified on
Schedule 2.1(m), which items are not used or related to Seller’s Business or to
Ruth’s Chris Steak House;

(n) Except as provided in Section 2.2(c), all claims, security and other
deposits, prepayments, prepaid expenses, refunds, causes of action, choses in
action,

 

6



--------------------------------------------------------------------------------

rights of recovery, warranties and guarantees with respect to Purchased Assets
(including without limitation the Inventory), rights of set off, and rights of
recoupment of Seller (including any such item relating to the payment of taxes
other than income taxes) and all federal, state and local franchise and property
tax credits (“Claims”);

(o) Seller’s working cash, which shall be $1,000 per restaurant (the “Working
Cash”); and

(p) All tax credits or rights to credits available to Seller in connection with
the operation of Seller’s Business to the extent transferable to Purchaser but
excluding any tip credits or income tax credits usable by Seller up to the
Closing Date.

2.2 Excluded Assets. Notwithstanding anything in Section 2.1 hereof to the
contrary, the term “Assets” shall exclude the following (“Excluded Assets”):

(a) The corporate minute books and stock ledgers of the Seller, all
correspondence with Investors dealing with Investor relations or the governance
of the Seller, all files, communication or other documentation and
correspondence protected by attorney client privilege or related to causes of
action asserted in that action captioned “New N.O. Crescent City Investors,
L.L.C. and Crescent City Investors, Inc. versus Ruth’s Chris Steak House, Inc.”,
24th Judicial District Court for the Parish of Jefferson, State of Louisiana
Docket No. 615-283, Division “D” (“the Litigation”) and personal files of
Queyrouze not related to Seller’s Business;

(b) All assets related to any pension, profit sharing, stock bonus, stock
option, thrift or other retirement plan; medical, hospitalization, dental, life,
disability, vacation or other insurance or benefit plan; employee stock
ownership, deferred compensation, stock ownership, stock purchase, bonus,
benefit or other incentive plan; severance plan; or other similar plan relating
to Seller or its employees;

(c) All claims and rights of Seller under all causes of action, choses of
action, rights of recovery, warranty rights with respect to assets other than
Purchased Assets, rights of set off, rights of recoupment, accounts receivable
and credit card company payments relating to Seller’s Business and accrued prior
to Closing and all deposits and security in respect of any Real Property Lease
and as appearing on Schedule 2.2(c);

(d) Personal memorabilia owned by Queyrouze on display in the various
restaurants or otherwise contained in the various restaurants and as appearing
on Schedule 2.2(d);

(e) Equipment, furniture or furnishings owned by Queyrouze and used exclusively
by Queyrouze which are contained in an office used exclusively by Queyrouze and
as appearing on Schedule 2.2(e); and

(f) Except for Working Cash, any other cash on hand, cash in Seller’s bank
accounts and escrow accounts and cash equivalents.

 

7



--------------------------------------------------------------------------------

2.3 No Liens. The Assets will be transferred and sold to Purchaser at Closing
free and clear of all Liens except for those listed on Schedule 2.3.

2.4 Assumed Liabilities.

(a) Except as otherwise provided in this Agreement, subject to and in accordance
with the terms and provisions of this Agreement, at the Closing, Purchaser will
assume the payment and performance obligations of Seller that accrue following
the Closing Date under all Assumed Liabilities, which are listed on Schedule
2.4(a) to this Agreement. Purchaser shall not be liable for or assume any
obligations of Seller arising subsequent to the Closing Date, or any amounts
outstanding under any contracts listed on Schedule 2.4(a) which (a) have accrued
prior to the Closing Date or (b) relate to businesses other than Seller’s
Business.

(b) Except for the Assumed Liabilities and Purchaser’s pro rata portion of any
Shared Liabilities (as hereinafter defined), it is expressly understood and
agreed that Purchaser will not be liable for any obligations, liabilities,
contracts, debts, claims, costs, expenses, agreements or understandings of any
kind or nature whatsoever arising from, attributable or related to Seller or the
operation of its Business or the ownership or use of Seller’s Assets or any
Leased Premises, including without limitation (i) any such liability arising
from events or occurrences prior to the Closing, (ii) any such liability arising
out of the employment, terms or conditions of employment, or termination of
employment of any Person, or the failure to employ any Person, (iii) any such
liability for any period of time for federal, state or local taxes, penalties or
interest (including without limitation any property or sales tax liability,
penalty or interest) and (iv) any such liability for expenses, debts or
obligations incurred within or outside the ordinary course of business. Anything
to the contrary contained herein notwithstanding, Purchaser shall neither assume
nor have any obligations or liabilities whatsoever in respect of any
environmental matter, any immigration matter or any employment matter including,
without limitation, severance, the WARN Act, income tax withholding, payroll
and/or unemployment tax, workers’ compensation, salary or consulting fees,
pension, profit-sharing, accrued, earned or unused vacation or sick leave,
health insurance or any other employee or employee benefit liabilities in
respect of any employees, consultants or independent contractors or any Employee
Benefit Plan, including, without limitation any contribution, tax, lien,
penalty, cost, interest, claim, loss, action, suit, damage, cost assessment,
withdrawal liability, liability to the Pension Benefit Guaranty Corporation (the
“PBGC”), liability under Section 412 of the Internal Revenue Code, as amended
(the “Code”) or Section 102 (a)(2) of ERISA or other similar liability or
expense of any Seller and Purchaser shall not become a party to any Employee
Benefit Plan as a result of any of the transactions contemplated by this
Agreement.

2.5 Shared Liabilities. The following liabilities and obligations relating to
the Business and the Assets (the “Shared Liabilities”) shall be shared between
Purchaser and Seller as follows:

(a) Utility charges that relate to billing periods beginning before the Closing
Date and ending after the Closing Date, shall be allocated on the basis of
measured utility usage before and after such Closing Date (if meter or other
measured

 

8



--------------------------------------------------------------------------------

service readings are made at such time) or otherwise on the basis of the
proportional number of calendar days in the relevant billing period before and
after such Closing Date;

(b) Rentals and other fees, charges and costs, including without limitation
common area maintenance fees, administrative fees and any true-ups payable under
the Real Property Lease and Equipment Leases that relate to lease periods
beginning before and ending after the Closing Date shall be allocated between
the parties on the basis of an annualized proration, with the understanding that
neither side shall be entitled to benefit from the timing of the Closing Date;
and

(c) Ad valorem property, real estate and similar taxes shall be allocated on the
basis of the proportional number of calendar days in the relevant tax year
before and after the Closing Date.

2.6 Payment of Liabilities. If any party pays all or any portion of any
liabilities for which another party is entirely or partially responsible
hereunder (including without limitation any Shared Liabilities), the responsible
party will promptly (but in no event later than sixty (60) days after the
Closing) reimburse the paying party for its portion of that payment, provided
that any demand for reimbursement shall be accompanied by appropriate evidence
of payment thereof. Notwithstanding anything contained herein to the contrary,
any liability referred to herein that is paid sixty (60) days after Closing
shall be paid out of the Liability Escrow Account or by Purchaser, as the case
may be.

ARTICLE 3

PURCHASE PRICE

3.1 Purchase Price. As consideration for the Assets and the Business of Seller
and for the assets and business of the sellers in the Related Agreements,
Purchaser will pay on the Closing Date a total amount equal to Twelve Million
Eight Hundred Thousand ($12,800,000.00) Dollars as such amount may be adjusted
with respect to the Seller pursuant to Section 3.2 and with respect to the other
sellers in accordance with comparable provisions of the Related Agreements.
Purchaser shall pay to Seller for Seller’s Assets and Business the amount
defined in Schedule 3.3 (as adjusted, the “Purchase Price”). The Purchase Price
shall be paid directly to Seller by wire transfer of same day funds or certified
check. The Seller will provide Purchaser with a receipt for the Purchase Price
in form and substance satisfactory to Purchaser.

3.2 Adjustments to Purchase Price. The Purchase Price shall be adjusted as
follows:

(a) by the aggregate amount, if any, owed to Purchaser or any Affiliate of
Purchaser by the Seller under the Franchise Agreement or otherwise owing to
Purchaser or any Affiliate of Purchaser in connection with Seller’s Franchise
Rights. The Seller may at its option as provided in Section 8.11, pay the
estimated amount of such charges at or prior to the Closing in lieu of a price
adjustment;

 

9



--------------------------------------------------------------------------------

(b) by any amounts representing Seller’s portion of any prepaid or unpaid Shared
Liabilities at or prior to Closing. Purchaser will assume responsibility for
paying to the payee any such amounts withheld from the Purchase Price;

(c) pro-ration of all applicable taxes related to Seller’s Business, including
but not limited to, ad valorem taxes; and

(d) Seller’s portion of the Purchase Price set forth on Schedule 3.3 will be
reduced or increased as appropriate, by the amount allocated to Seller in
connection with an adjustment to Purchase Price made under this Section 3.2.

3.3 Allocation of the Purchase Price Among the Assets. The Purchase Price shall
be allocated, for tax purposes, among each item or class of the Assets in a
manner substantially similar to Schedule 3.3 hereof. Seller and Purchaser shall
prepare and file any notice or other filings required pursuant to Section 1060
of the Code, and any such notices or filings will be prepared based on the
allocation set forth on Schedule 3.3, which Seller and Purchaser shall agree
upon before the Closing Date. Purchaser agrees to send to the Seller any forms
required to be filed with respect to this transaction prior to filing such form
with the Internal Revenue Service.

3.4 Noncompetition. For and in additional consideration of Four Hundred Fifty
Thousand ($450,000) Dollars (“the Non-compete Price”) paid by Purchaser at
Closing, in connection with this Agreement and the Related Agreements Queyrouze
will execute an agreement not to compete in the form appearing in Exhibit “E”,
wherein Queyrouze shall agree that Queyrouze and any Affiliate of Queyrouze
shall not directly or indirectly own, lease, license (to or from any third
party), operate, participate (passively or actively) in, consult with, invest in
or lend money to a competing business similar to that of the Purchaser (i.e., a
fine dining restaurant featuring prime steak as the primary menu offering) nor
solicit any employees of the Purchaser or its Affiliates for a period of two
(2) years from the Closing Date in the States of Washington and Oregon.
Queyrouze shall be entitled to only one payment of Four Hundred Fifty Thousand
($450,000) Dollars, which shall not be cumulated with the Related Agreements.

ARTICLE 4

REPRESENTATIONS AND WARRANTIES OF SELLER

In order to induce Purchaser to enter into this Agreement and consummate the
transactions contemplated hereby, Seller makes the representations and
warranties set forth in this Article 4. Seller acknowledges that each of the
warranties and representations set forth in this Article 4 is material to and is
relied upon by Purchaser. Additionally, Queyrouze warrants and represents only
the information in Section 4.1, below. To the extent not covered herein by an
express warranty, Purchaser shall be entitled to all warranties implied or
imposed by law with respect to the Purchased Assets or such Assumed Liabilities,
including, but not limited to, the warranty of merchantability, the warranty of
fitness for a particular purpose, and any warranties that may have arisen from
course of dealing or usage of trade. Where Seller has made an express warranty
or representation with respect to such Purchased Assets or such

 

10



--------------------------------------------------------------------------------

Assumed Liabilities, such express warranty shall be in lieu of any implied
warranties with respect to such Purchased Assets or such Assumed Liabilities,
including but not limited to, the warranty of merchantability, the warranty of
fitness for a particular purpose, and any warranties that may have arisen from
course of dealing or usage of trade.

4.1 Queyrouze’s Capacity and Ownership Interest in Seller.

(a) Queyrouze is a competent, major domiciled in the State of Washington. Second
Intervenor is wholly owned by Queyrouze.

(b) Queyrouze owns no interest in Bayou Investors Limited Liability Company and
all rights attendant thereto; Second Intervenor, wholly owned by Queyrouze, owns
a 60% interest in Bayou Investors Limited Liability Company, and all rights
attendant thereto. Neither Queyrouze nor Second Intervenor have sold,
transferred or assigned any of their respective rights in or to any of the
interests in Bayou Investors Limited Liability Company; and except as set forth
on Schedule 4.1(b), the Bayou Investors Limited Liability Company interests
owned by Queyrouze and Second Intervenor are free and clear of any liens,
claims, encumbrances and restrictions of any kind except for those set forth in
the articles or organization and operating agreement of Bayou Investors Limited
Liability Company.

4.2 Organization. Seller (a) is duly organized and validly existing under the
laws of the state of its incorporation or organization as set forth in Schedule
4.2, (b) has all requisite power to carry on its Business as it is now being
conducted and to own and operate its Assets, (c) is duly qualified to transact
business and is, or by the Closing Date will be, validly existing in all states
reflected on Schedule 4.2, which are the only states in which the ownership or
leasing of Seller’s property or the conduct of its Business make such
qualifications necessary, and (d) has paid all applicable corporate franchise
taxes and filing fees required to be paid by the Oregon Corporation Division and
any other states where the Seller does business.

4.3 Requisite Power and Authority. Seller warrants that (a) Seller has the
requisite power and authority to execute and deliver this Agreement and it has
been duly executed and delivered by Seller; (b) Seller has or will have the
requisite power and authority to execute and deliver each of the Closing
Documents (as hereinafter defined) to which Seller is or will be a party and to
consummate the transactions contemplated hereby and thereby after taking those
actions set forth in Schedule 4.3; (c) all action of Seller, including without
limitation any vote or written consent of its shareholders, members or partners,
as appropriate, necessary to authorize the execution, delivery and performance
of this Agreement, including without limitation those documents, instruments,
and certificates set forth in Sections 7.6 and 9.2 has been duly taken or, prior
to the Closing, will be taken, including those actions set forth in Schedule
4.3; and (d) this Agreement is a valid and binding agreement, enforceable
against Seller in accordance with its terms.

 

11



--------------------------------------------------------------------------------

4.4 Absence of Breach.

(a) The execution and delivery by Seller of this Agreement will not (a) result
in or constitute a default, breach or violation of any of the terms, conditions
or provisions of the Articles of Organization and Operating Agreement of Seller;
(b) violate any provision of, or require any consent, authorization or approval
(other than those that have been obtained or will be obtained prior to Closing
by Seller) under any judicial, administrative or arbitration order, award,
judgment, writ, injunction or decree applicable to, or any governmental permit
or license issued to, Seller; or (c) conflict with, result in a breach of,
constitute a default or event of default (whether by notice or the lapse of time
or both) under or accelerate or permit the acceleration of the performance
required by Seller, or require any consent, authorization, or approval (other
than those that have been obtained or will be obtained prior to Closing by
Seller) under any material indenture, lien, lease, instrument or other
agreement, written or oral, to which Seller is a party or by which Seller or any
of the Assets or Leased Premises of Seller may be bound.

(b) Once all actions listed in Schedule 4.4 are taken, the execution and
delivery by Seller of the Closing Documents to which it is or will be a party,
and the consummation by Seller of the transactions contemplated thereby will not
(a) result in or constitute a default, breach or violation of any of the terms,
conditions or provisions of the Articles of Incorporation, Articles of
Organization, Bylaws, or any Operating Agreements, as the case may be, of
Seller; (b) violate any provision of, or require any consent, authorization or
approval (other than those that have been obtained or will be obtained prior to
Closing by Seller) under any judicial, administrative or arbitration order,
award, judgment, writ, injunction or decree applicable to, or any governmental
permit or license issued to, Seller; or (c) conflict with, result in a breach
of, constitute a default or event of default (whether by notice or the lapse of
time or both) under or accelerate or permit the acceleration of the performance
required by Seller, or require any consent, authorization, or approval (other
than those that have been obtained or will be obtained prior to Closing by
Seller) under any material indenture, lien, lease, instrument or other
agreement, written or oral, to which Seller is a party or by which Seller or any
of the Assets or Leased Premises of Seller may be bound.

4.5 Ownership of Assets. Seller is the lawful owner of and has good and
marketable title to its Assets, free and clear of all Liens except for those
listed on Schedule 2.3, and upon the Closing, Purchaser will be vested with good
and marketable title to Seller’s Assets, free and clear of and all Liens, and
free of any transferee and/or successor liabilities, except for the Assumed
Liabilities. No other Person, including without limitation any Affiliate of
Seller, owns or is a part owner of any other assets, trade secrets, contracts,
leases, property or other rights that are material to the conduct of Seller’s
Business and are not being transferred pursuant to this Agreement. No agreements
exist to sell, assign, lease, or license, any of Seller’s Assets except those
listed and described on Schedule 4.5. No person other than Seller owns, is a
party to or has any interest in any of the Franchise Agreement or Franchise
Rights or any other agreement or instrument with the Purchaser or any Affiliate
of the Purchaser which conveys franchise rights, area development rights or
other similar rights with regard to the development of Ruth’s Chris Steak House
restaurants. Seller’s Assets constitute all of the assets and property used by
Seller in the operation of its Business.

 

12



--------------------------------------------------------------------------------

4.6 Condition of Assets. Seller’s Assets and the Leased Premises are in good
working condition, normal wear and tear excepted, and are suitable for their
intended purpose in the ordinary course of Seller’s Business.

4.7 Compliance; Licenses and Permits. To Seller’s Knowledge, Seller has in all
material respects complied with all laws, ordinances, rules, regulations,
orders, filings, judgments, and decrees of any Governmental Authority applicable
to the operation of its Business. Seller has not received any written
notification, warning or inquiry from, or given any notification to or had any
communication with, any Governmental Authority, with respect to any violation or
alleged or possible violation of any law that may be applicable to Seller.
Seller has not been cited or found guilty of any violations or offenses of any
alcoholic beverage control laws. Schedule 2.1(i) sets forth all Licenses held or
owned by Seller together with name of owner, issuer, expiration date, and
whether such license is freely transferable or assignable, the party or parties
whose consent is required for such transfer or assignment. Seller has all
licenses, permits, consents, use agreements, approvals, authorizations and
certifications required to conduct its Business, all of which are in validly
existing, valid, and effective. Other than Seller, no Person, including without
limitation any Affiliate of Seller, holds any License, relating to Seller’s
Business or Franchise Rights. Seller shall use its commercially reasonable
efforts to assist Purchaser in obtaining all Licenses necessary for the
ownership and operation of its Assets and Business.

4.8 Contracts.

(a) Set forth on Schedule 4.8(a) is a list of all contracts and commitments of
Seller relating to the operation of its Business or its Assets (including
without limitation mortgages, indentures, loan agreements, and supply contracts)
and all amendments thereto, except (i) the Real Property Lease listed on
Schedule 2.1 (a) –1 and Schedule 2.1(a)-2; (ii) the Equipment Leases listed on
Schedule 2.1(e); (iii) the Assigned Contracts listed on Schedule 2.1(h);
(iv) the Easements listed on Schedule 2.1(c); (v) any contracts entered into in
the ordinary course of business that involve an aggregate expenditure in any
year of less than $5,000, provided that all of such undisclosed contracts do not
involved expenditures in excess of $50,000 in the aggregate; (vi) any purchase
and customer orders entered into in the ordinary course of business that in the
aggregate involve expenditures of less than $5,000 annually; (vii) any contracts
relating to Excluded Assets; and (viii) vendor lists.

(b) Schedule 4.8(b) identifies each contract of Seller’s Business in which
(i) an officer or director of Seller, (ii) any of the Persons listed on Exhibit
A, or (iii) an Affiliate of Seller has a material interest.

(c) Seller’s Equipment Leases and Assigned Contracts (i) are in full force and
effect and enforceable in accordance with their terms; (ii) have not been
amended except as set forth on the appropriate schedule hereto; and (iii) are
not subject to

 

13



--------------------------------------------------------------------------------

any default (or any matter that with the giving of notice or lapse of time, or
both, could become a default) by Seller or, to Seller’s Knowledge by any other
party to such contract.

4.9 Trade Payables. None of the trade payables or accrued expenses of Seller is
overdue including without limitation any such amounts as may be due to an
alcoholic beverage wholesaler.

4.10 Inventory. Seller’s Inventory consists only of items that are of a quality
and quantity usable in the ordinary course of its Business. All inventory is
(i) of merchantable quality, (ii) suitable for sale (under existing quality
control standards) under the trademark under which the Inventory is intended to
be sold, and (iii) is in compliance with all applicable regulations and
standards of any Governmental Authority. All beef included in the Inventory has
been purchased from a supplier approved by Ruth’s Chris Steak House Franchise,
Inc.

4.11 Real Property Lease. Seller has delivered to the Purchaser a true, correct
and complete copy of the Real Property Lease listed on Schedule 2.1(a) – 1
(which comprises all the leases and/or subleases of immovable property to which
Seller is a party or by which it is bound), together with all amendments,
addenda and supplements thereto. Schedule 2.1(a) – 1 contains, in respect of
Seller’s Real Property Lease, the name and address of the lessor, the street
address of the premises leased thereunder, the commencement and termination
dates of such Real Property Lease, the monthly rentals payable thereunder, all
options to renew, if any, and a description of and reference to the Seller’s
rights, if any, to assign such Real Property Lease or terminate such Real
Property Lease for any reason other than lessor’s default. Schedule 4.11 sets
forth, in respect of Seller’s Real Property Lease(s) and/or Seller’s franchised
restaurant, a detailed description of the relevant parking plans, rights and
accommodations. With respect to such Real Property Lease:

(a) The Real Property Lease is legal, valid, binding and enforceable against
Seller, and to Seller’s Knowledge, enforceable against the lessor and any
sublessors thereunder in accordance with its terms;

(b) Seller has received no notice that the lessor or any sublessor under the
Real Property Lease intends to cancel or terminate the Real Property Lease or to
exercise or not exercise any option thereunder;

(c) Except as set forth on Schedule 4.11(c), the Real Property Lease is
assignable to Purchaser;

(d) Neither Seller nor, to Seller’s Knowledge, any other party to the Real
Property Lease is in breach or default, and no event has occurred that, with
notice or lapse of time or both, would constitute a breach or default or permit
termination, modification or acceleration thereunder;

(e) Neither Seller nor, to Seller’s Knowledge, any other party to the Real
Property Lease has repudiated any provision thereof;

 

14



--------------------------------------------------------------------------------

(f) There have been and there are no disputes, oral agreement(s), temporary
waivers, or forbearances in effect as to the Real Property Lease;

(g) Seller has good title to the leasehold interest under such Real Property
Lease free and clear of all Liens except for those listed on Schedule 2.3;

(h) Seller has not assigned, pledged, transferred or conveyed any interest in
the leasehold under the Real Property Lease and is not aware of any such
assignment, transfer or conveyance;

(i) To Seller’s Knowledge, all facilities leased or subleased thereunder have
received all approvals of governmental authorities (including licenses and
permits) required in connection with the operation of its Business and have been
operated and maintained in accordance with applicable laws, rules and
regulations; and

(j) The Real Property Lease has not been amended or modified other than as
described on Schedule 2.1(a) – 1;

(k) The Real Property Lease covering the premises has a remaining term of at
least five (5) years (including any renewal options exercisable by the lessee
thereunder); and

(l) There are no options to lease or purchase real estate obtained in connection
with Seller’s Business or, to Seller’s Knowledge, in or around Seller’s
Business.

4.12 Easements. Except for the Easements listed on Schedule 2.1(c), Seller does
not use or benefit from any easement, servitude, privilege, or other
right-of-way in connection with its Business. Except as set forth on Schedule
2.1(c) the Easements are valid and binding, and the use and benefit of such
Easements are freely assignable or transferable to Purchaser by Seller without
the consent or acceptance of any other Person.

4.13 Proprietary Rights. Except for the Franchise Rights obtained by Seller from
Purchaser, Seller (i) does not use any patents, inventions, research,
trademarks, trade names, copyrights, service marks, trade formulas, secret
formulas, recipes, royalty rights, design rights or other technical information
in the operation of its Business, and (ii) is not bound by or a party to any
option, license or agreement of any kind with respect to patents, trademarks,
service marks, copyrights or pending applications therefore. Seller has not been
informed of any claims or suits pending or threatened against it claiming an
infringement of any patent, copyright, license, trademark, service mark or trade
name of others in connection with its Business.

4.14 Other Property. Seller owns no fee simple real estate (corporeal immovable)
or titled motor vehicles, and no such property is used in connection with its
Business.

4.15 Insurance. Seller maintains property, fire, casualty, workman’s
compensation, general liability insurance and other forms of insurance relating
to its Assets and the operation of its Business consistent with the requirements
of the Franchise Agreement.

 

15



--------------------------------------------------------------------------------

4.16 Financial Statements. The income statements of Seller for the fiscal years
2004, 2005, and 2006, and the most current interim period of 2007 that Seller
has prepared (the “Income Statements”) and the balance sheets of Seller as of
December 31, 2006 (the “Balance Sheets”) (December 31, 2006 being referred to as
the “Balance Sheet Date”), which have been delivered to Purchaser (collectively,
the “Financial Statements”) (a) have been prepared on a U.S. federal income tax
accrual basis consistently applied, (b) are correct and complete in all material
respects, (c) accurately and completely represent the financial condition of the
Seller in all material respects, including capital accounts, cash, other assets,
income, expenses and other liabilities generated or retained as a result of
Seller’s Business, as of the date or dates and for the period or periods stated,
in all material respects, and (d) reflect all transactions to which Seller was a
party during such period. To Seller’s Knowledge, no transaction or event has
occurred since the Balance Sheet Date that has had or could have a Material
Adverse Effect upon Seller’s Business or Assets.

4.17 No Assignments. Seller has not sold, assigned, transferred or otherwise
disposed of, or modified, altered or replaced any of its Assets between the
Balance Sheet Date and the date of this Agreement, except for Inventory sold in
the ordinary course of business.

4.18 Taxes. All federal, state, county and local tax returns and reports
required, including but not limited to those required for sales taxes,
employment taxes, income taxes, corporate franchise taxes, and all other taxes
applicable to Seller’s Business (“Taxes”), to be filed by Seller in connection
with the operation of its Business or the ownership, use or operation of its
Assets have been filed within the time periods and in the manner prescribed by
law. Seller shall pay all Taxes when due from Seller’s Business from the date of
this Agreement through the Closing Date, and thereafter to the extent such Taxes
may be due after the Closing Date. Such returns and reports filed for the five
preceding calendar years reflect accurately all liabilities for taxes required
to be paid in connection with the operation of Seller’s Business for the periods
covered thereby. All taxes and assessments (including interest and penalties)
owed in connection with the operation of Seller’s Business or the ownership, use
or operation of its Assets have been paid in full, or appropriate provision for
payment has been made including all estimated corporate income tax payments due
and payable through the date hereof. Seller currently has no outstanding tax
liability under the law of any jurisdiction that would subject Purchaser or
Seller’s Assets to the liability or withholding requirements of such
jurisdiction’s law. There is no pending examination or proceeding by any
authority or agency with respect to Seller’s Business relating to the assessment
or collection of any taxes. Seller has no Knowledge that any Taxes remain
unpaid, whether contested or uncontested, and Seller has no Knowledge of any
notices of deficient filings or payments, whether contested or uncontested.

 

16



--------------------------------------------------------------------------------

4.19 No Violations. Seller has not violated any law, statute, rule or regulation
of any Governmental Authority that individually or taken as a whole could have a
Material Adverse Effect.

4.20 Business Names. Seller has not used any other business names or address
within the last five years except as reflected on Exhibit “A”.

4.21 Brokers’ Fees and Expenses. Seller has not retained or utilized the
services of any broker, finder or intermediary, or paid or agreed to pay any fee
or commission to any person or entity for or on account of the transactions
contemplated hereby, or had any communications with any person or entity that
would obligate Purchaser to pay all or any portion of such fees or commissions.

4.22 Litigation. Except as set forth on Schedule 4.22, there is no litigation,
arbitration, known investigation, proceeding or controversy (including, without
limitation, unsettled claims) relating to the Seller’s Business or Assets, or to
Seller’s ability or right to sell its Assets, pending or, to Seller’s Knowledge,
threatened by or against Seller by any third party or before any Governmental
Authority. Seller has received no notice, order, judgment, injunction or decree
of any Governmental Authority with respect to which Seller has been named as a
party or that apply to or involve its Business or Assets.

4.23 Labor Matters.

(a) Seller is not a party to any collective bargaining agreement or other
contract or understanding with a labor union relating to employees of its
Business, and to the Knowledge of Seller there are no labor union organizational
efforts underway or threatened involving any of Seller’s employees. There are no
labor disputes, claims, lawsuits or grievances pending, or to Seller’s Knowledge
threatened, against or otherwise affecting its Business. There are no written
employment contracts or written employment agreements with any employees of
Seller’s Business. All oral employment contracts or agreements with any
employees of Seller’s Business shall be terminated by Seller effective on or
before the Closing Date.

(b) Schedule 4.23(b) sets forth all full-time and part-time employees of Seller,
together with each employee’s title and identification number, if any.

(c) Seller will deliver any and all necessary notices to its employees relating
to the transaction contemplated by this Agreement, including without limitation
any notices required by the WARN Act.

(d) To Seller’s Knowledge, Seller has at all times complied with all federal,
state and local laws, rules, regulations, orders, judgments, decrees, ordinances
and other statements of authority pertaining to employment, including without
limitation all (i) employment eligibility verification forms, (ii) all
immigration and alien employee regulations and laws, (iii) group health plans of
Seller to which Part 6 of Subtitle B of Title I of ERISA and Section 4980B of
the Code (such statutory provisions and predecessors thereof are referred to
herein collectively as “COBRA”) applies and that cover employees of its
Business, (iv) the Americans with Disabilities Act and (v) payment of
withholding taxes for or on behalf of employees.

 

17



--------------------------------------------------------------------------------

(e) The transactions contemplated by this Agreement do not violate any federal
or state labor laws or regulations.

4.24 Benefit Plans and ERISA. Except as set forth on Schedule 4.24-1, Seller
does not maintain or contribute to, and Seller has no liability whatsoever with
respect to, any Employee Benefit Plan. The health plan has been maintained and
operated in accordance with applicable law including, without limitation, COBRA.
Schedule 4.24-2 attached hereto lists the name of each person who has
experienced a “Qualifying Event” (as defined in COBRA) with respect to the
health plan and is eligible for “Continuation Coverage” (as defined in COBRA)
and whose maximum period for Continuation Coverage has not expired. Included in
such list are the current address for each such individual, the date and type of
each Qualifying Event, whether the individual has already elected Continuation
Coverage and, for any individual who has not yet elected Continuation Coverage,
the date on which such individual was notified of his or her rights to elect
Continuation Coverage. Except for the health plan, Seller does not sponsor,
maintain or contribute to any Employee Benefit Plan governed by ERISA.

Neither the Seller nor any ERISA Affiliate maintains, has ever maintained or
become obligated to contribute to any Employee Benefit Plan that is subject to
Title IV of ERISA. Seller has not within the last five years engaged in, nor is
a successor corporation to any entity that has engaged in, a transaction
described in Section 4069 of ERISA. The Assets are not subject to a lien by the
Pension Benefit Guaranty Corporation.

4.25 Environmental Matters.

(a) To Seller’s Knowledge, Seller is conducting and at all times has conducted
its Business in compliance with, and has not violated in any material respects,
any Environmental Law. Seller has no Knowledge that noncompliance exists with
respect to any Environmental Law with respect to its Assets and/or its Business.

(b) To Seller’s Knowledge, no condition, circumstance or activity has existed or
currently exists with respect to Seller’s Assets and/or Business which could
reasonably be expected to result in recovery by a Governmental Authority or
other Person for damages or other costs, expenses or damages arising from or
relating to any alleged injury or threat of injury or harm to public health,
safety, or the environment.

(c) There are no outstanding orders, decrees, or judgments of any kind against
Seller or any of its Assets or Business concerning any environmental, public
health, safety, land use matters or other Environmental Law including, but not
limited to, the emissions discharge or release of Hazardous Materials into the
environment or work place, or the management of Hazardous Materials.

 

18



--------------------------------------------------------------------------------

(d) To the extent any chemicals or chemical products are included among Seller’s
Assets, such chemicals or chemical products are integral to and required for the
conduct of Seller’s Business and are not waste or waste materials.

4.26 Full Disclosure.

(a) No representation or warranty or other statement made by Seller in the
Agreement, and the exhibits and schedules thereto, contains any untrue statement
or omits to state a material fact necessary to make any statements contained
herein or therein, in light of the circumstances in which it was made, not
misleading.

(b) Seller does not have Knowledge of any fact that has specific application to
Seller (other than general economic or industry conditions) and that may have a
Material Adverse Effect on the Assets, Business, prospects, financial condition
or results of operations of Seller that has not been set forth in this Agreement
or the exhibits and schedules thereto.

4.27 Purchaser’s Knowledge. Knowledge by Purchaser of any event, circumstance or
fact will not vitiate or otherwise impair any of the representations or
warranties of Seller and/or Queyrouze or any of the rights and remedies
available to Purchaser with respect to such representations and warranties.
Notwithstanding the foregoing, if to Purchaser’s Knowledge there is any event,
circumstance or fact that vitiates or otherwise impairs any of the
representations and warranties of Seller and/or Queyrouze prior to the Closing
Date, then Purchaser shall disclose such Knowledge to Seller and Queyrouze and
provide Seller and Queyrouze an opportunity to cure the event, circumstance or
fact, provided that the Closing Date is not extended thereby.

4.28 Second Intervenor Warranty. Seller and Second Intervenor acknowledge an
assignment of Second Intervenor’s interest as Franchisee of Ruth’s Chris Steak
House, will be executed contemporaneously with Closing. Seller and Second
Intervenor warrants that Second Intervenor has not assigned, transferred or
encumbered its Franchise Rights from the date of its original acquisition to the
date of the assignment herein.

ARTICLE 5

REPRESENTATION AND WARRANTIES OF PURCHASER

In order to induce the Seller to enter into this Agreement and consummate the
transactions contemplated hereby, Purchaser represents and warrants to Seller as
follows, each of which warranties and representations is material to and relied
upon by Seller:

5.1 Organization of Purchaser. Purchaser (a) is a corporation duly organized,
validly existing and in good standing under the laws of the state of its
organization, (b) has the corporate power to own its property and to carry on
its business as now being conducted by it, and (c) is duly qualified to transact
business and is, or by the Closing Date will be, in good standing in all states
reflected on Schedule 5.1.

 

19



--------------------------------------------------------------------------------

5.2 Requisite Power and Authority. Purchaser has full corporate power and
authority to execute and deliver this Agreement and each of the Closing
Documents to which Purchaser is or will be a party and to consummate the
transactions contemplated hereby and thereby. All actions of Purchaser,
including without limitation any vote or written consent of its board of
directors, necessary to authorize the execution, delivery and performance of
this Agreement and all other documents and agreements executed or to be executed
by Purchaser in connection with or pursuant to this Agreement, including without
limitation those documents, instruments, and certificates set forth in
Section 8.3 and 9.2 have been duly taken or, prior to the Closing Date, will
have been taken, and this Agreement has been duly executed and delivered by
Purchaser. This Agreement is a valid and binding agreement, enforceable against
Purchaser in accordance with its terms.

5.3 Absence of Breach. The execution and delivery by Purchaser of this Agreement
and the Closing Documents to which it is or will be a party, and the
consummation by Purchaser of the transactions contemplated hereby and thereby
will not (a) result in or constitute a default, breach or violation of any of
the terms, conditions or provisions of the Articles of Incorporation or Bylaws
of Purchaser; (b) violate any provision of, or require any consent,
authorization or approval (other than those that have been obtained or will be
obtained prior to Closing Date by Purchaser) under any judicial, administrative
or arbitration order, award, judgment, writ, injunction or decree applicable to,
or any governmental permit or license issued to, Purchaser, or (c) conflict
with, result in a breach of, constitute a default or event of default (whether
by notice or the lapse of time or both) under or accelerate or permit the
acceleration of the performance required by Purchaser or require any consent,
authorization, or approval (other than those that have been obtained or will be
obtained prior to the Closing Date by Purchaser) under any material indenture,
lien, lease, instrument or other agreement, written or oral, to which Purchaser
is a party.

5.4 Brokers Fees and Expenses. Purchaser has not retained or utilized the
services of any broker, finder, or intermediary, or paid or agreed to pay any
fee or commission to any person or entity for or on account of the transactions
contemplated hereby, or had any communications with any person or entity which
would obligate Seller to pay any such fees or commissions.

ARTICLE 6

COVENANTS

Seller covenants and agrees, with respect to those provisions that apply to the
Seller, and the Purchaser covenants and agrees, with respect to those provisions
that apply to the Purchaser, that from the date of this Agreement through the
Closing Date:

6.1 Preservation of Business and Relationships; Insurance. Seller shall not take
any action with respect to its Business or Assets except in the ordinary course
of business and in a manner consistent with past practices of Seller, and will
preserve its Business intact, including using its commercially reasonable
efforts to maintain all licenses, permits, consents or approvals required by
applicable law and maintain the current relationships of its Business with
customers, suppliers, employees, and others

 

20



--------------------------------------------------------------------------------

having business relationships with Seller, including without limitation
maintenance of Inventory such that the Inventory as of the Closing Date is in
accordance with Section 4.10 herein and as of the Closing Date, there will be on
hand Inventory Levels which shall not be less than the minimum inventory levels
as listed and described on Schedule 2.1(f)-2. Seller shall also maintain at
current levels all its insurance relating to its Assets and Business.

6.2 Prohibited Transactions. Except in the ordinary course of Seller’s business
consistent with past practices, Seller shall not (a) sell, pledge, dispose of or
encumber, or authorize or propose the sale, pledge, disposition or encumbrance
of, any its Assets (other than the sale of Inventory in the ordinary course of
business, which shall be replenished such that as of the Closing Date, there
will be on hand Inventory levels which shall be not less than the minimum
inventory levels as listed and described on Schedule 2.1(f)-2; (b) make any
change in its methods of management, marketing, accounting or operating (or
practices relating to trade accounts or to other payments); (c) authorize any
single capital expenditure in excess of $1,000 or capital expenditures in the
aggregate in excess of $5,000, except as would be incurred in the ordinary
course of business consistent with past practices; (d) allow any Lien or other
encumbrance to be placed on any of its Assets other than purchase money liens
and capital leases incurred in the ordinary course of business consistent with
past practice, provided, that, such Liens are promptly disclosed to Purchaser
and are either released on or before the Closing Date of Seller’s Assets or, if
not released, secure an Assumed Liability; (e) commit to take or take any action
with respect to increasing the existing salary or compensation of any officer,
director, consultant or independent contractor of Seller, (f) enter into (i) any
contract that provides for payments to another Person by Seller of more than
$10,000 in the aggregate other than in the ordinary course of business
consistent with past practice provided, that, any such contracts that are
entered into by any Seller that exceed the forgoing dollar threshold are
promptly disclosed to Purchaser or (ii) other transaction in connection with the
operation of its Business, of any nature whatsoever, which may knowingly or
willfully cause a Material Adverse Effect; (g) amend, cancel, terminate or
default under any material contract or commitment of its Business, including,
without limitation, the Real Property Lease, the Equipment Leases or Assigned
Contracts or (h) other than in the ordinary course of business consistent with
past practice, commit to take or take any action with respect to increasing, or
make or commit to make any other adjustment to, the existing salary or
compensation package of any employee.

6.3 Purchaser’s Access to Premises and Information; Confidentiality.

(a) Consistent with Section 7.14, and upon reasonable notice, coordinated with
Queyrouze in a manner not to interrupt the ordinary course of business, Seller
shall grant Purchaser and its counsel, accountants and other duly authorized
representatives reasonable access during normal business hours to its Assets,
Leased Premises, and all Books and Records relating to the operation of its
Business, its Franchise Agreements or its Franchise Rights.

 

21



--------------------------------------------------------------------------------

(b) Purchaser shall cause its employees, agents, representatives, counsel,
accountants and financial advisors (and their counsel and accountants) to hold
in confidence any and all information obtained from Seller and to refrain from
disclosing such information (unless it is or becomes ascertainable from public
sources or public disclosure is, in the good faith judgment of Purchaser,
required by law); provided, however, that nothing contained herein shall limit
the right of any such persons to disclose any such information to Purchaser or
its employees, agents, representatives, counsel, accountants and financial
advisors (and their counsel and accountants) for the purpose of facilitating the
consummation of the transactions contemplated hereby.

(c) Purchaser’s access hereunder and any inspections pursuant thereto shall not
waive or release Seller from, or otherwise affect, any of its representations or
warranties under this Agreement.

(d) Upon reasonable notice and coordinated with Queyrouze in a manner not to
interrupt the ordinary course of business, Purchaser shall have access to
Seller’s employees for purposes of determining and making employment offers to
such employees as set forth in Section 9.8(a).

(e) Seller shall upon the written request of Purchaser use commercially
reasonable efforts to seek to obtain written authorization from each affected
employee to release employee files to Purchaser within thirty (30) days of the
execution of this Agreement, including, without limitation, hourly employee
files on disk and management employee files on disk or however maintained by the
Seller.

6.4 Consents. Promptly after execution of this Agreement Seller will apply for
or otherwise seek, and use its commercially reasonable efforts to obtain, all
consents and approvals required for consummation of the transactions
contemplated hereby, including, without limitation, (i) estoppels and consents
from the lessors or any other parties under its Real Property Lease, Easements,
Equipment Leases, and Assigned Contracts, (ii) those necessary to transfer or
assign its Licenses to Purchaser, and (iii) any other regulatory approvals
necessary to consummate the transaction. Where the consent of a third party is
required in connection with the transactions contemplated by this Agreement, the
Seller will use their commercially reasonable efforts to obtain such consent on
terms and conditions not less favorable than as in effect on the date hereof.
Any commercially reasonable charges imposed by the lessors for such estoppels
and consents shall be borne by Seller, and Seller shall indemnify Purchaser
against any action brought against Purchaser resulting from Seller’s failure to
pay such charges.

6.5 No Negotiations. Subject to the termination provisions contained herein,
from and after the date hereof, Seller, individually and/or its officers or
directors or anyone acting on behalf of Seller or such persons, shall not,
directly or indirectly, solicit, engage in discussions or negotiations with, or
provide any information to, any person, firm or other entity or group (other
than Purchaser or its representatives) concerning any merger or sale of
substantially all of its Assets or the sale of capital stock or partnership
interests of Seller, or any other similar business combination or transaction
involving Seller or any Affiliate of Seller.

 

22



--------------------------------------------------------------------------------

6.6 Notification of Certain Matters.

(a) Seller shall give prompt notice to Purchaser of the following:

(i) the occurrence or nonoccurrence of any event that would be likely to cause
either (A) any representation or warranty of Seller contained in this Agreement,
or in connection with the transactions contemplated hereunder, to be untrue or
inaccurate in any material respect at any time from the date hereof to the
Closing Date, or (B) directly or indirectly, any Material Adverse Effect;

(ii) any material failure of Seller, or any officer, director, employee or agent
thereof, to comply with or satisfy any covenant, condition or agreement to be
complied with or satisfied by it hereunder; or

(iii) any proposal together with the terms thereof, however communicated and in
whatever form transmitted, regarding (A) any merger of Seller into or with
another Person, (B) any purchase or sale of any material portion of its Assets
or the equity interest in Seller, (C) any other similar business combination or
transaction involving Seller or any Affiliate of Seller, or (D) any other
indication of interest on the part of any Person with respect to any of the
foregoing.

(b) Purchaser shall give prompt notice to the Seller of the following:

 

  (i) the occurrence or nonoccurrence of any event that would be likely to cause
any representation or warranty of Purchaser contained in this Agreement to be
untrue or inaccurate in any material respect at any time from the date hereof to
the Closing Date; or

 

  (ii) any material failure of Purchaser, or any officer, director, employee or
agent thereof, to comply with or satisfy any covenant, condition or agreement to
be complied with or satisfied by it hereunder.

(c) Notwithstanding the foregoing, the delivery of any notice pursuant to this
Section shall not limit or otherwise affect the remedies available hereunder to
the party receiving such notice.

6.7 Confidential Information. Purchaser and the Seller, until the fifth
anniversary of the date of this Agreement and not withstanding the earlier
termination of this Agreement, shall keep, and shall cause their Affiliates,
attorneys, accountants, counsel, financial advisors and other representatives to
keep, any and all Confidential Information (as defined below) confidential and
not to disclose any Confidential Information to any Person other than such
parties’ Affiliates, directors, managers, members, officers, employees or
agents, and then only on a confidential basis; provided, however, that such
parties may disclose Confidential Information (a) as required by law, rule,
regulation or judicial process, including as required to be disclosed in
connection with the consummation of the transactions contemplated by this
Agreement, (b) to such

 

23



--------------------------------------------------------------------------------

parties’ attorneys, accountants and financial advisors who have agreed to keep
the Confidential Information confidential in accordance with the terms hereof or
(c) as requested or required by any Governmental Authority; and provided further
that Purchaser may disclose such information to its financing sources. Purchaser
may also disclose this Agreement and related Confidential Information to the
extent Purchaser reasonably determines that such disclosure is appropriate to
facilitate the fulfillment of the conditions precedent set forth in Article 7
hereof and to the extent the Confidential Information constitutes an Asset
acquired by Purchaser, as necessary to run the Business after the Closing Date.
For purposes of this Agreement, the term “Confidential Information” shall
include all information about Purchaser and its Affiliates, on the one hand, and
the Seller and their Affiliates on the other hand, which has been furnished to
the other parties or their Affiliates pursuant to or in connection with this
Agreement and any of the terms, conditions or other facts with respect to the
negotiations of this Agreement; provided, however, that the term “Confidential
Information” shall not be deemed to include information which (x) is or becomes
generally available to the public other than as a result of a disclosure by
Purchaser and its Affiliates, on the one hand, or the Seller and its Affiliate,
on the other hand, not permitted by this Agreement, (y) was available to the
disclosing party on a non-confidential basis prior to its disclosure by the
other parties to this Agreement or (z) becomes available to the disclosing party
on a non-confidential basis from a person other than the other parties to this
Agreement who, to the knowledge of the disclosing party, is not otherwise bound
by a confidentiality agreement with the other parties to this Agreement or is
not otherwise prohibited from transmitting the relevant information to such
parties. Notwithstanding anything contained herein to the contrary, Seller and
its Affiliates, on the one hand, and Purchaser and its Affiliates, on the other
hand, shall not disclose any drafts of agreements negotiated between the
Parties.

6.8 Purchaser Guarantee. If required by the lessor of the Leased Premises as a
condition of granting a consent to the assignment of lease and estoppel
agreement in a form reasonably satisfactory to Purchaser, Purchaser shall
guarantee the respective Real Property Lease provided that said guarantee shall
not take effect until the Closing Date. Purchaser shall use commercially
reasonable efforts to have Seller and its Affiliates released from all
guarantees with respect to the Real Property Lease on or before Closing to be
effective at Closing and, if reasonably required, shall substitute or replace
any security arrangements that Seller or its Affiliates have with such lessor
including, but not limited to, the provision of replacement deposits and letters
of credit. Commercially reasonable efforts shall include but not be limited to
Purchaser offering a replacement of such guarantee, deposit or other security.

6.9 Real Estate Matters. Purchaser shall have the right, upon reasonable notice
to and coordination with the Seller’s representative, which for this purpose
shall be Queyrouze or any other individual subsequently designated by Queyrouze
in writing, to conduct and to cause its engineers, accountants, attorneys,
consultants, appraisers, and other agents to conduct such other reviews,
inquiries, examinations, and inspections of the Lease Premises and the Leasehold
Improvements as Purchaser deems necessary or appropriate prior to the Closing
Date including but not limited to Seller’s legal opinion relating to the
enforceability of the assignment of lease against Seller (“Purchaser’s
Inspections”). Seller shall not be obligated to render a title opinion as to the
Real

 

24



--------------------------------------------------------------------------------

Property Lease. The Seller shall cooperate with Purchaser in all reasonable
respects in making Purchaser’s Inspections. Purchaser shall promptly notify the
Seller in writing of any objections to the condition of the Leased Premises or
the Leasehold Improvements identified as a result of any of Purchaser’s
Inspections which affect the merchantability of the Seller’s title or the use of
the Leased Premises or the Leasehold Improvements as presently utilized (the
“Other Objections”).

If the remaining term of the Real Property Lease is less than 10 years, Seller
shall use its commercially reasonable efforts to assist the Purchaser in
obtaining an extension to, or an option to extend such lease term prior to the
Closing Date of Seller’s Assets on terms and conditions reasonably satisfactory
to the Purchaser.

6.10 Environmental Matters. Within sixty (60) days after the execution of this
Agreement, Purchaser, at its sole cost and expense, may obtain an environmental
site assessment report with respect to the Leased Premises, the Leasehold
Improvements and the other Assets, which report shall be acceptable in form and
substance to Purchaser in its sole discretion. Any such environmental site
assessment may include physical inspections of the Leased Premises, the
Leasehold Improvements, and other Assets, a review of all relevant records in
the possession or custody or under the control of the Seller, a review of
relevant governmental agency records and contact with governmental agency
personnel, sampling activities and any other investigatory activities of a scope
satisfactory to Purchaser in its sole discretion. Purchaser shall promptly
notify the Seller in writing of any objections to the condition of the Leased
Premises, the Leasehold Improvements, or other Assets identified as a result of
any environmental site assessment report. Any such objection by Purchaser shall
be deemed a Purchaser Objection (defined in Section 6.9 above) and shall be
governed by the rights and obligations of the parties set forth in Section 6.9
above.

Within ten (10) days of the execution of this Agreement, Seller shall provide
Purchaser with copies of any environmental site assessment reports in its
possession with respect to the Leased Premises, the Leasehold Improvements and
the other Assets.

6.11 Real Property Lease Notices. The Seller will provide the Purchaser with
copies of all notices from any landlord under the Real Property Lease within
three (3) business days of receipt of such notice.

6.12 Further Assurances. At any time between the execution of this Agreement and
the Closing Date, at Purchaser’s request and without further consideration,
Seller shall provide such materials and information and take such actions as
Purchaser may reasonably deem necessary or desirable in order to more
effectively consummate the transactions contemplated hereby, including, without
limitation any request by Purchaser for assistance to obtain any authorizations,
consents, filings, approvals, licenses and permits under Section 7.3 and
otherwise to cause Seller to fulfill its obligations under this Agreement.

 

25



--------------------------------------------------------------------------------

6.13 Investor Approval. Seller shall use commercially reasonable efforts to
obtain the Investor approval required by Section 8.5 of this Agreement within
forty-five (45) days of the date of this Agreement. Queyrouze shall vote, and
shall cause Crescent City Investments, Inc., and other legal persons and
juridical entities controlled by him or for whom he has authority to act, to
vote, in favor of the transaction contemplated in this Agreement in any vote
where such Investor approval is sought. Seller may be granted an extension of
time upon good cause shown to obtain the Investor approval required in
Section 8.5.

6.14 Deposits, Pre-paid Expenses, Etc. Seller will not liquidate or recover any
deposits (other than lease deposits), prepayments, pre-paid expenses and refunds
except in the ordinary course of business.

6.15 Certain State Sales Taxes; Resale Certificates. Purchaser shall,
contemporaneously with Closing, or if allowed by law as thereafter practical,
(i) report and pay over to the appropriate state and local authorities any sales
and use taxes levied on the transaction contemplated by this Agreement for which
the asset purchaser has primary liability under the laws of the State of Oregon,
and (ii) provide Seller with a resale certificate for inventories and other
items held for resale.

6.16 Minimum Inventory Levels. As of the Closing Date, there will be on hand the
minimum inventory levels as listed and described on Schedule 2.1(f)-2 and
smallwares of sufficient quality and quantity to operate Seller’s Business in a
usual and customary manner.

6.17 Seller’s Production of Information to Purchaser. Seller will continue to
make commercially reasonable efforts to supply Purchaser with all of the items
requested through the Closing Date in connection with Purchaser’s inspection of
Seller’s Business and Assets.

ARTICLE 7

CONDITIONS TO PURCHASER’S OBLIGATIONS

In addition to all other conditions and contingencies, if any, set forth in this
Agreement, the performance of Purchaser’s obligations hereunder shall on the
Closing Date, at the option of Purchaser, be subject to the satisfaction of the
following conditions by Seller:

7.1 Representations and Warranties True at Closing. All of the representations
and warranties made by Seller in or pursuant to this Agreement or given on its
behalf hereunder shall be true and correct, in all material respects, on and as
of the Closing Date with the same effect as though such representations and
warranties had been made or given on and as of the Closing Date.

7.2 Obligations Performed. Seller shall have performed and complied, in all
material respects, with all of its obligations under this Agreement which are to
be performed or complied with by it or before the Closing Date.

 

26



--------------------------------------------------------------------------------

7.3 Authorizations, Consents, Licenses, Permits and Approvals. As of the Closing
Date, all authorizations, consents, filings and approvals necessary to permit
Seller to perform the transactions contemplated hereby, landlord consents to
assignment and estoppel agreements, and all authorizations, consents, filings,
licenses, permits and approvals necessary to permit Purchaser to continue the
Business of Seller in the manner now conducted by Seller (including licenses
necessary to permit the Purchaser to operate a Ruth’s Chris Steak House
restaurant on the Lease Premises including but not limited to occupational
permits, health permits, and permits authorizing the sale of beer, wine and
liquor), (a) shall have been duly obtained, made or given, (b) shall be in form
and substance reasonably satisfactory to Purchaser, (c) shall not be subject to
the satisfaction of any condition that has not been satisfied or waived and
(d) shall be in full force and effect; and all terminations or expirations of
waiting periods imposed by any Governmental Authority necessary for the
transactions contemplated under this Agreement, if any, shall have occurred.

7.4 Closing Documents. As of the Closing Date, the Seller shall have executed
and delivered or caused to be executed and delivered to Purchaser the Closing
Documents (as defined in Section 9.2) in form and substance reasonably
satisfactory to Purchaser and its counsel.

7.5 Inspection. Within the period beginning the day after execution of this
Agreement and continuing for sixty (60) days, the Seller shall have afforded
Purchaser an opportunity to make a complete inspection and review of the Assets
and Business, and Purchaser shall be satisfied with such inspection and review
in its sole discretion.

7.6 Seller’s Deliveries. As of the Closing Date, Purchaser shall have received
each of the following with respect to the Seller, together with any additional
items that Purchaser may reasonably request to effect the transactions
contemplated herein:

(a) Full and complete possession of the Assets and the Leased Premises of
Seller;

(b) All keys, combinations, computer passwords and other security access devices
and codes that are in Seller’s possession with respect to the Leased Premises
and Assets of Seller;

(c) A certificate of the President, or the manager, as appropriate, of Seller
certifying as to the matters set forth in Sections 7.1, 7.2 and 7.3 hereof and
as to the satisfaction of all other conditions set forth in this Article 7;

(d) A certificate of the Secretary of Seller which is a corporation or limited
liability company and of each corporate general partner of any Seller that is a
partnership, dated the Closing Date, (i) setting forth the resolutions of the
board of directors and/or managers and the shareholders and/or members of such
corporation and/or limited liability company, authorizing the execution and
delivery of this Agreement and the Closing Documents to which Seller is a party,
and the consummation of the transactions contemplated hereby, (ii) certifying
that such resolutions were duly adopted and have not been rescinded or amended
as of the Closing Date, (iii) certifying as to the incumbency of the officers of
such corporation and/or limited liability company

 

27



--------------------------------------------------------------------------------

executing the Closing Documents and (iv) certifying as to the validity of the
Articles of Incorporation and Bylaws and/or Articles of Organization and
Operating Agreements of Seller (and, in the case of any corporate general
partner, the validity of the partnership agreement of the appropriate Seller)
copies of which shall be attached to the certificate together with any and all
amendments;

(e) If issued by the jurisdiction(s) within which Seller exists and operates, a
certificate of Seller and of each corporate or limited liability company general
partner of Seller that is a partnership, and a certificate of existence for
Seller that is a partnership, dated a date reasonably approximate to the Closing
Date, issued by the Secretary of State of the entity’s state of organization and
the state where Seller operates its Business, and, to the extent required to
demonstrate tax good standing in its state of organization, a letter from that
state’s Department of Revenue certifying as to the timely filing of all tax
reports and the timely payment of all taxes by Seller;

(f) A certified Uniform Commercial Code or equivalent search in the name of
Seller and each general partner of Seller which is a partnership, performed in
each jurisdiction where the Assets of Seller are located and where Seller’s
Chief Executive Office (as that term is used under the Uniform Commercial Code
in the state wherein such search is being performed) is located, dated nor more
than 30 days prior to the Closing Date showing no Liens of record encumbering
the Assets;

(g) for each Real Property Lease an estoppel certificate and consent to
assignment from the lessor thereunder in substantially the form of Exhibit “B”
along with amendments to the Real Property Lease or waiver by Purchaser thereof,
in its sole discretion, described on Schedule 7.6(g). With respect to such Real
Property Lease:

(1) all rentals or other monies due or required to be paid thereunder have been
paid and will have been paid through the Closing Date except for routine
adjustments in percentage rentals, common area maintenance charges or
adjustments, and operating expenses which will be paid by Seller post-closing in
connection with Section 12.14;

(2) all necessary consents to assignment have been or will be obtained prior to
Closing in a form satisfactory to Purchaser, the estoppel certificate for such
Real Property Lease will have been obtained in a form satisfactory to Purchaser
prior to the Closing Date and such Real Property Lease will continue to be
legal, valid, binding and enforceable against the lessor thereunder on identical
terms following the Closing Date;

(h) With the exception of any claim that may arise under this Agreement, the
release and discharge of Purchaser, Ruth’s Chris Steak House Franchise, Inc.,
its executive officers, managers, employees, directors, subsidiaries, parent
corporations, affiliates, attorneys and agents (hereafter referred to
collectively as “the Released Parties”) by Seller, on its behalf and on behalf
of its subsidiaries, parent corporations, Queyrouze, First Intervenor and the
Second Intervenor, in the form of Exhibit F, of and from any and all past,
present, and/or future claims, actions, demands, rights, damages, causes of
action and rights of action whatsoever, known and unknown,

 

28



--------------------------------------------------------------------------------

anticipated and unanticipated, to which Seller may be entitled, in any way
resulting from and/or to result from Seller’s franchise agreements with Ruth’s
Chris Steak House Franchise, Inc., and especially from the causes of action
asserted in the Litigation, and/or in any way resulting from or to result from
damages to Seller or any of the consequences of the foregoing, and any and all
damages of whatsoever kind or character which may have been and/or which might
in the future be sustained by Seller in any way resulting from and/or to result
from the aforesaid claims. Seller will authorize and instruct their counsel of
record in the Litigation to execute and file in the Litigation a dismissal with
full prejudice of all claims asserted therein against the Released Parties or
any of them. Seller further agree to defend, indemnify and hold harmless the
Released Parties from and against any claims asserted or to be asserted by any
party, person, firms or corporations arising out of the claims described above.
Notwithstanding anything contained herein to the contrary, Seller shall make
commercially reasonable effort to obtain releases on behalf of its executive
officers; and

(i) Such other documents and instruments as are reasonably necessary to effect
the transactions contemplated hereby, including, without limitation conveyance
of title to the Assets and peaceful possession of the Leased Premises from
claims by the lessor of each Leased Premises and any third parties.

7.7 Audited Statements. At any time prior to the Closing Date, to the extent
required by law or in the commercially reasonable opinion of Purchaser’s
attorneys or public accountants, Purchaser and its independent auditors shall
have determined that they can prepare, or have prepared, at a reasonable cost,
any and all audited financial statements of Seller and/or the Business of Seller
that are necessary to comply fully with any and all securities laws given
Purchaser’ status as a publicly-traded company (NASDAQ:RUTH).

7.8 No Challenge. As of the Closing Date, there shall not be pending or
threatened any action, proceeding or investigation before any Governmental
Authority or any pending action by any other person challenging, or seeking
material damages in connection with, the acquisition by Purchaser of the Assets
or Business pursuant to this Agreement or challenging the ability of Purchaser
or any of its Affiliates to own and operate the Assets or the Business or that
may otherwise result in a Material Adverse Effect.

7.9 No Material Adverse Effect. Since the date hereof, there shall have been no
Material Adverse Effect in the Business and/or Assets (without giving effect to
the consequences of the transactions contemplated by this Agreement) of Seller,
whether reflected in financial statements, the Exhibits or Schedules hereto, or
otherwise.

7.10 Minimum Inventory and Working Cash Level. The Inventory level of Seller as
of the Closing Date for such Seller’s Assets shall be not less than that set
forth on Schedule 2.1(f)-2. The Working Cash shall not be less than $1,000.

7.11 Failure to Obtain Lessor’s Consent. The failure of Seller to obtain an
estoppel certificate and consent to assignment from the lessor under the Real
Property Lease as required by Section 7.6(g) herein shall not be a default under
this Agreement on behalf of Seller, but the delivery of all such documents shall
be a condition of Purchaser’s obligation to close.

 

29



--------------------------------------------------------------------------------

7.12 Real Estate Matters. On or before the Closing Date, Purchaser may obtain
the Surveys, any Commitments from the Title Company to provide title insurance
covering the Leasehold Improvements and Leased Premises, and any environmental
site assessment report, as applicable.

7.13 INTENTIONALLY OMITTED.

7.14 Due Diligence Matters.

(a) Within the sixty (60) day period beginning on the date of the execution of
the Agreement (“the Due Diligence Period”), Purchaser shall have been provided
an opportunity to access Seller’s records and information related to financial,
legal, company (including minutes of member meetings provided that Seller is
permitted to redact any discussion regarding the Litigation), marketing,
employee relations, regulatory and environmental, and to consult with officers
and employees of Seller in order that Purchaser shall be fully satisfied with
the Assets and Seller’s Business. During the Due Diligence Period, Purchaser
shall also have an opportunity to investigate matters related to leasing of the
premises and licensing with the appropriate governmental authorities. If at the
end of the Due Diligence Period, if any material items relative, but not
limited, to, (i) Seller’s employees or employment matters, and/or (ii) Other
Objections, then the Due Diligence Period with respect to such matters may be
extended to the Closing Date. In the event that Purchaser, needs additional time
to investigate other matters, provided that Purchaser has been diligently
pursuing its due diligence investigation, then the Due Diligence Period with
respect to such matters may be extended to the Closing Date upon good cause
shown and with Seller’s consent, which shall not be unreasonably withheld.

(b) Notwithstanding anything contained herein to the contrary, the Parties
acknowledge that the Schedules and Exhibits to the Agreement have not been
finalized as of the date of the execution of this Agreement. Seller reserves the
right to amend and supplement the Schedules and Exhibits through the Closing
Date. In the event that the Schedules or Exhibits are amended and supplemented
by the Seller after fifteen (15) days from the date of this Agreement, the Due
Diligence Period shall be extended or reopened, as the case may be, and
Purchaser shall be granted a period of time reasonable under the circumstances
for further opportunity to investigate matters related to the amendments made to
the Schedules or Exhibits. Prior to the Closing Date, in the event that
Purchaser determines, for any reason, that it does not desire to acquire the
Assets, Purchaser shall deliver written notice to Seller of its intention not to
close this transaction, and this Agreement may be terminated in accordance with
Section 10.1.

7.15 Employment Contracts. Purchaser shall have been provided an opportunity to
access Seller’s employees and to offer employment to Seller’s employees,
including the opportunity to offer employment contracts to Seller’s employees,
if so desired.

 

30



--------------------------------------------------------------------------------

7.16. Approval of Schedules and Exhibits. Purchaser shall have made commercially
reasonable efforts to agree with Seller as to the form and content of all
Schedules and Exhibits, attached hereto.

7.17 Closing of the Transactions Contemplated by the Related Agreements. The
contemporaneous closing of the purchase and sale of the assets and business of
RCSH Bellevue, L.L.C., a Washington Limited Liability Company and Bayou
Investors Limited Liability Company, a Washington Limited Liability Company,
consistently with the terms and conditions of the Related Agreements.

7.18 Board of Director Approval. The Purchaser will have obtained the majority
approval of its acquisition of the Assets by its Board of Directors or Managers.

7.19 Pre-Closing Investigation. The Purchaser shall be entitled to inspect
Seller’s Assets within forty-eight hours of the Closing Date in order to
determine whether any Material Adverse Effect has occurred.

ARTICLE 8

CONDITIONS TO SELLER’S OBLIGATIONS

In addition to all other conditions and contingencies, if any, set forth in this
Agreement, the performance of Seller’s obligations hereunder shall, at the
option of Seller, be subject to the satisfaction of the following conditions on
or before the Closing Date:

8.1 Representations and Warranties True at Closing. The representations and
warranties made by Purchaser in or pursuant to this Agreement or given on its
behalf hereunder shall be true and correct, in all material respects, on and as
of the Closing Date with the same effect as though such representations and
warranties had been made or given on and as of the Closing Date.

8.2 Obligations Performed. Purchaser shall have performed and complied, in all
material respects, with all of its obligations under this Agreement which are to
be performed or complied with by it prior to or at the Closing Date.

8.3 Purchaser’s Deliveries. As of the Closing Date, Purchaser shall have
delivered to Seller each of the following, together with any additional items
which Seller may reasonably request to effect the transactions contemplated
herein:

(a) A certificate of the President/CEO of Purchaser certifying as to the matters
set forth in Sections 8.1 and 8.2 hereof and as to the satisfaction of all other
conditions set forth in this Article 8;

(b) Such other documents and instruments as shall be reasonably necessary to
effect the transactions contemplated hereby;

(c) The Purchase Price (as adjusted pursuant to Section 3.2);

 

31



--------------------------------------------------------------------------------

(d) The Non-compete Price;

(e) With the exception of any claim that may arise under this Agreement, the
release and discharge of Seller, its Affiliates, its executive officers,
managers, employees, directors, subsidiaries, parent corporations, attorneys and
agents, including Queyrouze, First Intervenor, Second Intervenor and the
Investors or any one of them, (hereafter referred to collectively as “the
Released Parties”) by Purchaser, its subsidiaries and parent corporations of and
from any and all past, present, and/or future claims, actions, demands, rights,
damages, causes of action and rights of action whatsoever, known and unknown,
anticipated and unanticipated, to which Purchaser may be entitled, in any way
resulting from and/or to result from Seller’s franchise agreements with Ruth’s
Chris Steak House Franchise, Inc., and especially from the causes of action
asserted in the Litigation, and/or in any way resulting from or to result from
damages to the Purchase, or any of the consequences of the foregoing, and any
and all damages of whatsoever kind or character which may have been and/or which
might in the future be sustained by Purchaser, in any way resulting from and/or
to result from the aforesaid claims. Purchaser will authorize and instruct its
counsel of record in that litigation referred to above to execute and file in
the Litigation a dismissal with full prejudice of all claims asserted therein
against the Released Parties or any of them. Purchaser further agrees to defend,
indemnify and hold harmless the Released Parties from and against any claims
asserted or to be asserted by any party, person, firms or corporations arising
out of the claims described above; and,

(f) A resale certificate for Seller’s inventories and items held for resale in
accordance with Oregon law, if required, in form and substance reasonably
acceptable to Seller.

8.4 No Challenge. As of the Closing Date, there shall not be pending or
threatened any action, proceeding or investigation before any court or
administrative agency by any government agency or any pending action by any
other person, challenging, or seeking material damages in connection with, the
acquisition by Purchaser or any of its affiliates to own and operate the Assets
or otherwise materially adversely affecting the business, assets, prospects,
financial condition or results of operations of Seller.

8.5 Investor Approval; Authorizations, Consents, Licenses, Permits and
Approvals. As of the Closing Date:

(a) Seller shall have obtained from its Investors the requisite approval to
complete the transactions contemplated herein and shall have provided Purchaser
with an opinion of counsel that Seller is authorized to enter into this
transaction; and

(b) all authorizations, consents, filings and approvals necessary to permit
Purchaser to perform the transactions contemplated hereby, including landlord
consents and estoppel agreements, and all authorizations, consents, filings,
licenses, permits and approvals necessary to permit Purchaser to continue the
Business of Seller in the manner now conducted by Seller (including licenses
necessary to permit the Purchaser to operate a Ruth’s Chris Steak House
restaurant including but not limited to occupational permits, health permits,
and permits authorizing the sale of beer, wine and liquor) shall have been duly
obtained, made or given in form and substance which will not impose any
unreasonably onerous terms or conditions on Seller.

 

32



--------------------------------------------------------------------------------

8.6 No Material Adverse Effect. Since the date hereof, there shall have been no
Material Adverse Effect in the Business and/or Assets (without giving effect to
the consequences of the transactions contemplated by this Agreement) of Seller,
whether reflected in financial statements, the Schedules hereto or otherwise.

8.7 Approval of Schedules and Exhibits. Seller shall have made commercially
reasonable efforts to agree with Purchaser as to the form and content of all
Schedules and Exhibits, attached hereto.

8.8 Closing of the Transactions Contemplated by the Related Agreements. The
contemporaneous closing of the purchase and sale of the assets and business of
RCSH Bellevue, L.L.C., a Washington Limited Liability Company, and Bayou
Investors Limited Liability Company, a Washington Limited Liability Company,
consistently with the terms and conditions of the Related Agreements.

8.9 Franchise Royalties. At Seller’s option, Seller may prepay Seller’s royalty
obligations pursuant to the Franchise Agreements up through the Closing Date by
paying to Purchaser the royalty obligation for the applicable period between the
last royalty payment and the Closing Date based upon a per diem calculation
using the average per diem royalty payment for the immediately previous royalty
period due and remitted, provided that Seller and Purchaser shall calculate the
actual royalty obligation due as a Post-Closing Obligation.

ARTICLE 9

THE CLOSING

9.1 Time and Place. Upon the terms and subject to the conditions set forth in
this Agreement, the Closing will take place at the offices of Halpern & Martin,
L.L.C., 3900 North Causeway Boulevard, One Lakeway Center, Suite 605, Metairie,
Louisiana 70002, and shall be effected on the Closing Date, it being understood
and agreed that either party may waive in writing any condition to Closing that
it is otherwise entitled to assert.

9.2 Closing Deliveries. On or prior to the Closing Date, the parties shall
execute and deliver, or cause to be executed and delivered, all of the following
documents and instruments reasonably required to effectuate, consummate and
implement the terms and conditions of this Agreement (the “Closing Documents”):

(a) A separate Bill of Sale executed by Seller sufficient to transfer and assign
to Purchaser all of Seller’s right, title and interest in and to its Assets, in
substantially the form of Exhibit “C”;

 

33



--------------------------------------------------------------------------------

(b) A separate Assignment of Lease executed by Seller that is a party to a Real
Property Lease, in substantially the form of Exhibit “D” or in such other form
as may be reasonably acceptable to the Purchaser (the Lease has a form of
assignment attached as an exhibit), sufficient to transfer Seller’s right, title
and interest in and to the Real Property Lease to which it is a party and
Leasehold Improvements thereon.

(c) An assumption agreement pursuant to which Purchaser shall assume the Assumed
Liabilities (the “Assumption Agreement”) in substantially the form of Exhibit
“H”;

(d) A compliance certificate executed by the appropriate officer of Seller in
accordance with Section 7.6(a) and by Purchaser in accordance with
Section 8.3(a) of this Agreement.

(e) Queyrouze shall have executed and delivered to the Purchaser non-competition
agreements in substantially the form attached hereto as Exhibit “E” relating,
respectively to (i) Washington, and (ii) Oregon.

(f) A legal opinion of Seller’s counsel and counsel retained by Seller in the
jurisdiction of Oregon upon which Seller’s counsel bases his opinion, retained
at Seller’s sole cost and expense, dated the Closing Date, in form and substance
mutually and reasonably acceptable to the Purchaser and the Seller, which will
opine as to the following: (i) organization and valid existence; (ii) foreign
qualifications; (iii) power and authority; (iv) due authorization execution and
delivery; (v) any conflicts with Seller’s organizational documents or local
laws; (iv) the form of the assignment; (vii) the enforceability of the
assignment against Seller; (viii) enforceability of the Closing Documents
against Seller; and (ix) no undisclosed litigation. The costs of any opinions of
counsel obtained by Purchaser shall be borne by Seller to the extent that the
cost of such legal opinion(s) does not exceed Five Thousand ($5,000) Dollars. To
the extent that the cost of such opinion(s) exceed Five Thousand ($5,000)
Dollars said cost shall be borne by Purchaser.

(g) INTENTIONALLY OMITTED.

(h) A separate Assignment of Trade Name executed by Seller for each state
wherein Seller has registered a trade name in substantially the form of Exhibit
“I”.

(i) Releases of any and all lien rights other than Permitted Encumbrances, that
encumber or could encumber the Leased Premises, or other commercially reasonable
means of obtaining releases of the lien rights.

(j) The Seller, First Intervenor, Second Intervenor, and Purchaser shall have
executed a Release and Indemnity Agreement in accordance with Section 7.6(h) and
8.3(e), in substantially the form of Exhibit “F” and a dismissal of the
Litigation shall be filed within three (3) business days of the Closing.

(k) Any other documents reasonably requested by either party.

 

34



--------------------------------------------------------------------------------

9.3 Payment of Purchase Price. Subject to the terms and conditions of this
Agreement, on the Closing Date Purchaser will deliver the Purchase Price, as
adjusted, in accordance with Article 3.2.

9.4 Transfer of Title. Title to all of the Assets and Purchaser’s right to
operate and control the Assets will pass from Seller to Purchaser on the Closing
Date, subject to the terms and conditions of this Agreement.

9.5 Further Assurances. At any time or from time to time after the Closing, at
Purchaser’s request and without further consideration, Seller shall execute and
deliver to Purchaser such other reasonable instruments of sale, transfer,
conveyance, assignment and confirmation, provide such materials and information
to take other actions as Purchaser may reasonably deem necessary or desirable in
order to more effectively transfer, convey and assign to Purchaser, and to
confirm Purchaser’s title to, all of the Assets, and, to the full extent
permitted by law, to put Purchaser in actual possession and operating control of
the Business, Leased Premises, and Assets, and to assist Purchaser in exercising
all rights with respect thereto, and otherwise to cause Seller to fulfill its
obligations under this Agreement.

9.6 Power of Attorney. Effective on the Closing Date, Seller hereby constitutes
and appoints Purchaser the true and lawful attorney of Seller, with power
substitution, in the name of Seller or Purchaser, but on behalf of and for the
benefit of Purchaser: (a) to demand and receive from time to time any and all of
the Assets and to make endorsements and give receipts and releases for and in
respect of the same and any part thereof; (b) to institute, prosecute,
compromise and settle any and all actions or proceedings against third parties
that Purchaser may deem proper in order to collect, assert or enforce any claim,
right or title of any kind in or to the Assets; (c) to defend or compromise any
and all actions or proceedings against third parties in respect of any of the
Business or Assets; and (d) to do all such acts and things necessary to fulfill
the transactions contemplated under this Agreement.

Seller acknowledges that the appointment hereby made and the powers hereby
granted are coupled with an interest and are not and shall not be revocable by
it in any manner or for any reason. Purchaser shall indemnify and hold harmless
Seller from any and all losses caused by or arising out of any breach of law by
Purchaser in its exercise of such power of attorney. Purchaser further
acknowledges that it will exercise the power of attorney only in connection with
the Business and that the power of attorney will only be exercised after 72
hours prior notice to the Seller of Purchaser’s intent to exercise the power of
attorney. The inclusion of this provision in this Agreement shall not prevent
the liquidation of the Seller provided that the Seller or its successor(s) agree
to be bound by this Agreement.

9.7 Closing Costs. All of the expenses incurred by Purchaser in connection with
the authorization, negotiation, preparation, execution and performance of this
Agreement and other agreements referred to herein and the consummation of the
transactions contemplated hereby, including, without limitation all fees and
expenses of agents, representatives, brokers, counsel and accountants for
Purchaser shall be paid by Purchaser. All expenses incurred by any Seller in
connection with the authorization,

 

35



--------------------------------------------------------------------------------

negotiation, preparation, execution and performance of this Agreement and the
other agreements referred to herein and the consummation of the transactions
contemplated hereby, including without limitation all fees and expenses of
agents, representatives, brokers, counsel and accountants for Seller, shall be
paid by Seller.

9.8 Employee Matters.

(a) The employment of all employees of Seller employed in connection with its
Business will be terminated by Seller as of the Closing Date. Purchaser may, but
shall be under no obligation to, offer employment to any or all employees of
Seller. Purchaser shall not assume any of Seller’s employment liabilities that
have accrued on or before the Closing Date, including without limitation unpaid
FICA, FUTA, unemployment tax, pension or profit-sharing plan contributions,
employee fringe benefits, liabilities under the WARN Act, severance benefits,
bonuses, vacation time or pay or incentive programs of any type, nor shall
Purchaser acquire any interest in or obligation under any pension, profit
sharing, retirement or other plan of Seller. Seller shall retain all severance
obligations to its employees. Seller shall retain all liabilities relating to
any Employee Benefit Plan.

(b) If Seller is subject to COBRA, Seller or Seller’s ERISA Affiliate shall
maintain a health plan after the Closing Date and will provide continuation
health coverage pursuant to COBRA for all M&A Qualified Beneficiaries. “M&A
Qualified Beneficiaries” means each individual who is a “qualified beneficiary”
whose “qualifying event” occurred prior to or in connection with the sale of the
Assets and whose qualifying event occurred in connection with a covered employee
whose last employment prior to the qualifying event was associated with the
Assets being sold.

9.9 Termination of the Franchise Agreements. From and after the Closing Date,
the Seller shall have no further franchise, option or development rights with
regard to Ruth’s Chris Steak House restaurants in Washington or Oregon,
specifically, and the rest of the United States; hence, at the Closing Seller
and Queyrouze will return all recipes, recipe manuals, corporate policy
materials, training manuals and any other manuals or documents of any type
relating to Ruth’s Chris Steak House restaurants, including without limitation
all Books and Records, and shall no longer use Purchaser’s logos, trademarks,
recipes and trade names which they were empowered to use pursuant to the terms
and conditions of their Franchise Agreements and which they hereby
unconditionally and irrevocably assign to Purchaser. All post-termination
obligations contained in the Franchise Agreement shall remain in effect from and
after the Closing Date except (i) those listed on Schedule 9.9, and (ii) to the
extent that any such post termination obligation has been modified by the
provisions of the agreement not to compete between Purchaser and Queyrouze in
the form of Exhibit E.

9.10 Risk of Loss. This risk of loss prior to the Closing Date shall be with
Seller. In the event the Assets or the operation of its Business or Leased
Premises shall have been damaged or otherwise materially adversely affected as a
result of any casualty or act of God, or any judicial, administrative or
governmental proceeding at or prior to the Closing Date, then Purchaser shall
have the option of either (a) proceeding to the Closing with an assignment of
any insurance proceeds that may be paid to reflect such loss or damage, or
(b) terminating this Agreement pursuant to Section 10.1(b) hereof (which shall
also constitute a termination with respect to the Related Agreements) without
further liability to Seller.

 

36



--------------------------------------------------------------------------------

9.11 Insurance prepayments. Purchaser may, but shall be under no obligation to,
assume any insurance of any Seller transferred to Purchaser under
Section 2.1(m), to the extent such insurance is transferable. Premiums or
policies assumed shall be pro rated through the Closing Date pursuant to
Section 2.5 and Section 2.6.

9.12 Gift Certificates. After the Closing Date it is contemplated that gift
certificates and other evidences of credit which are liabilities of the Seller
will be presented to Purchaser for redemption (the “Gift Certificates”). For a
period of fifteen (15) months following the Closing Date, Purchaser shall
recognize and honor such Gift Certificates up to the amount shown on the balance
sheet of the Seller as of the Closing Date (the “Gift Certificate Outstanding
Balance”) and the Seller shall indemnify Purchaser for any such amount in
accordance with Section 11.1 and Section 11.4. Following such fifteen (15) month
period, Purchaser shall not honor any Gift Certificates, and following the
sixteenth (16th) month after the Closing Date, the Escrow Agent (as hereinafter
defined) shall deliver to Seller the remaining balance of Escrow Account (as
hereinafter defined) in accordance with the Escrow Agreement. The Escrow
Agreement shall provide that (i) the Purchaser shall obtain repayment for the
redeemed Gift Certificates only upon delivery of same to the Escrow Agent and
(ii) the Escrow Agent shall promptly deliver such redeemed Gift Certificates to
Queyrouze, as agent for the Seller.

9.13 Working Cash. On the Closing Date Seller shall leave the Working Cash in
Seller’s cash register, or other secured place where cash or other valuables are
normally safeguarded.

ARTICLE 10

TERMINATION AND SPECIFIC PERFORMANCE

10.1 Termination. This Agreement may be terminated by any one or more of the
following:

(a) by mutual written consent of Purchaser and Seller;

(b) by Purchaser or Seller if there occurs a Material Adverse Effect affecting
the Business and/or Assets (without giving effect to the consequences of the
transactions contemplated by this Agreement) of Seller provided that with
respect to the Seller’s right to terminate under this Section 10.1(b), the
Material Adverse Effect was not caused by or legally attributable to either
Seller or Queyrouze;

(c) by the Seller if it is not in breach under this Agreement and if there has
been a material breach of any representation, warranty, covenant or agreement
contained in this Agreement on the part of the Purchaser;

 

37



--------------------------------------------------------------------------------

(d) by the Purchaser if it is not in breach under this Agreement and if there
has been a material breach of any representation, warranty, covenant or
agreement contained in this Agreement on the part of any Seller;

(e) by Purchaser or Seller if any of the Related Agreements is terminated; and

(f) by either Purchaser or Seller if the Closing is not consummated on or before
the Closing Date, unless such date is extended in writing by the mutual
agreement of the parties (any such extension shall also constitute an extension
with respect to the Related Agreements), and if the conditions to such Person’s
obligation to close have not been satisfied as provided in Article 7 as to
Purchaser or Article 8 as to Seller, with the exception of Section 8.9.

10.2 Effects of Termination.

(a) In the event this Agreement is terminated pursuant to Section 10.1(a),
10.1(e) or 10.1(f) above, no party shall have any obligations to the others
hereunder except for those obligations in respect to confidentiality and the
return of confidential information.

(b) In the event this Agreement is terminated pursuant to Section 10.1(b), the
obligations in respect to confidentiality and the return of confidential
information set forth in this Agreement shall remain in effect and each party
hereto may exercise all remedies available to it under this Agreement, at law or
in equity; and

(c) In the event this Agreement is terminated by Seller pursuant to
Section 10.1(c) above, Seller shall be excused from further performance of its
obligations hereunder.

(d) In the event this Agreement is terminated by Purchaser pursuant to
Section 10.1(d) above, Purchaser shall be excused from further performance of
its purchase obligation hereunder.

10.3 Specific Performance. Notwithstanding any other provision herein to the
contrary, each of Seller and Purchaser reserves the right to enforce the terms
of this Agreement via specific performance. In the event (a) the Seller has not
been in breach under this Agreement and there has been a material breach of any
representation, warranty, covenant or agreement contained in this Agreement on
the part of Purchaser, or (b) in the event Purchaser has not been in breach of
any representation, warranty, covenant, or agreement contained in this Agreement
on the part of any Seller; then in either such event, provided that the
conditions to closing contained in Sections 8.1 through 8.8 as to Seller and
Article 7 as to Purchaser herein, as the case may be, of the breaching party
have been satisfied or could have been satisfied except for the willful action
or inaction of the breaching party, and in Seller’s case, in addition to Seller,
Queyrouze, the non-breaching party may elect to either (i) enforce the Agreement
via specific performance, or (ii) to terminate the Agreement in accordance with
the applicable portions of Section 10.1 above.

 

38



--------------------------------------------------------------------------------

ARTICLE 11

INDEMNIFICATION

11.1 Indemnification by Seller. Subject to the provisions of Section 11.6 below,
after Purchaser or Seller, as the case may be, has filed and been denied a claim
with any and all insurance carriers who has issued a policy that provides
insurance coverage for the claim to either Purchaser, Seller or any related
party to either Purchaser or Seller, including such instances where an insurer
shall provide a defense with reservation of rights regarding coverage issues,
Seller shall defend, indemnify and hold harmless Purchaser and each of
Purchaser’s Affiliates, successors and assigns (Purchaser and such persons,
collectively, “Purchaser’s Indemnified Persons”) and shall reimburse Purchaser’s
Indemnified Persons for, from and against each and every demand, claim, loss
(which shall include any diminution in value), shortage, liability, judgment,
damage, cost and expense (including without limitation interest, penalties,
costs of preparation and investigation, and the reasonable fees, disbursements
and expenses of attorneys, accountants and other professional advisors), whether
known or unknown, whether fixed or contingent, and whether accrued or unaccrued
(collectively, “Losses”), incurred by Purchaser’s Indemnified Persons, directly
or indirectly, relating to, resulting from or arising out of (a) any material
inaccuracy in any representation or warranty (whether or not Purchaser’s
Indemnified Persons relied thereon or had knowledge thereof) contained in, or
any breach or nonfulfillment of any representation, covenant, agreement or other
obligation of Seller under this Agreement, any Schedule or Exhibit hereto, any
Closing Document or any other certificate or document delivered or to be
delivered pursuant hereto; (b) any material breach of any covenant with respect
to the operation of the Business, or the ownership, possession, operation or use
of the Assets or the Leased Premises, up to and including the Closing Date;
(c) the value of Gift Certificates that are redeemed after the Closing Date as
set forth in Section 9.13; (d) the material failure of the parties to comply
with the provisions of any bulk sales or similar laws of any state having
jurisdiction over the Assets or the transactions contemplated hereby; (e) any
claims made by any Investor or those having any claims for equity ownership in
any of the Seller or corporate shareholder or partnership shareholder of the
Seller; (f) the discharge of obligations related to the Shared Liabilities; and
(g) any Excluded Asset or any liability not expressly assumed by Purchaser under
this Agreement. Queyrouze shall also indemnify Purchaser for any claims made by
any Investor or those having any claims for equity ownership in any of the
Seller or corporate shareholder or partnership shareholder of the Seller
pursuant to an indemnity agreement in the form attached hereto as Exhibit J (the
“Indemnity Agreement”). The Indemnity Agreement and the indemnity obligations of
Queyrouze with respect to claims made by Investors shall terminate if and when
Queyrouze or Seller obtains releases from all of the Investors of any and all
claims they may have against the Purchaser’s Indemnified Persons in form and
substance acceptable to Purchaser, in its commercially reasonable discretion.

11.2 Indemnification by Purchaser. Purchaser shall defend, indemnify and hold
harmless Seller, Queyrouze and First Intervenor, and its officers, limited
liability company managers, and attorneys (collectively referred to as “Seller’s
Indemnified Persons”), and shall reimburse Seller’s Indemnified Persons, for,
from and against all

 

39



--------------------------------------------------------------------------------

Losses imposed on or incurred by Seller’s Indemnified Persons, directly or
indirectly, relating to, resulting from or arising out of: (a) any material
inaccuracy or any representation or warranty (whether or not any of Seller’s
Indemnified Persons relied thereon) contained herein or had knowledge thereof,
(b) any breach or nonfulfillment of any covenant, agreement or other obligation
of Purchaser under this Agreement, any Schedule or Exhibit hereto any Closing
Document or any other certificate or document delivered or to be delivered
pursuant hereto, (c) any Assumed Liabilities, (d) the discharge of the Shared
Liabilities, (e) any claims arising from the operation of the Business, or the
ownership, possession, operation or use of the Assets or the Leased Premises,
after the Closing Date, and (f) any claims by Seller’s employees arising from
Purchaser’s review of their employee files as provided by Section 6.3(e).
Notwithstanding anything contained in the Agreement to the contrary, except for
obligations arising from post closing breaches of the Real Property Lease,
Equipment Leases and Assigned Contracts, Purchaser’s obligations pursuant to
Section 11.2(a) above shall not exceed an amount equaling five (5%) percent of
the Purchase Price.

11.3 Liability Escrow Account.

(a) At the Closing the Purchaser, the Seller, and Commercial National Bank,
Seattle, Washington (the “Liability Escrow Agent”) shall enter into an escrow
agreement in form and substance satisfactory to the Seller and Purchaser (the
“Liability Escrow Agreement”) pursuant to which one (1) escrow account shall be
established as set forth in this Section 11.3. An amount equaling five percent
(5%) of the Purchase Price shall be taken from the Purchase Price and deposited
into a separate account for the specific purpose of securing the obligations of
the Seller to indemnify Purchaser for the events set forth in Article 11
(“Liability Escrow Account”).

(b) The Liability Escrow Agreement shall be negotiated in accordance with
commercially reasonable standards such that the amounts in the Liability Escrow
Account attributable to the Purchase Price shall be held in connection with the
satisfaction of pre-closing general liabilities that arise post-closing. Except
to the extent that bona fide unpaid pre-closing general liabilities, whether
contested or uncontested, are known to the Seller or Purchaser, the Liability
Escrow Agent shall release up to fifty (50%) percent of the Liability Escrow
Account six months after the Closing and all funds remaining in the Liability
Escrow Account shall be distributed to the Seller after the expiration of twelve
months after Closing. If a bona file unpaid pre-closing general liability,
whether contested or uncontested, is known to Seller or Purchaser, prior to
distributing any funds from the Liability Escrow Account, the Liability Escrow
Agent shall retain an amount equal to a multiple of two and one-half times the
amount of the unpaid pre-closing general liability.

11.4 Lien Escrow Account.

(a) In addition to the foregoing, Purchaser, Seller and Commercial National
Bank, Seattle, Washington (the “Lien Escrow Agent:”) shall enter into an escrow
agreement in form and substance satisfactory to the Seller and the Purchaser
(the “Lien Escrow Agreement”) pursuant to which one (1) escrow account will be
established in the amount of $50,000 (the “Lien Escrow Account”) to satisfy any
statutory

 

40



--------------------------------------------------------------------------------

construction lien claims arising from work performed under a contract with
Seller or at the direction of Seller which may exist as of the Closing Date,
which funds may be distributed to Seller upon the lapse of the applicable lien
periods set forth in ORS 87.035 (75 days).

(b) The balance in the Lien Escrow Account shall be distributed on the 5th day
after the expiration of the lien period unless a lien is filed. If a lien is
filed, the Lien Escrow Account shall be distributed at the cancellation of the
lien. Seller shall be responsible for any costs and attorney fees incurred in
connection with cancellation of the lien.

11.5 Gift Certificate Escrow Account. At the Closing the Purchaser, the Seller,
and Commercial National Bank, Seattle, Washington (the “Escrow Agent”) shall
enter into an escrow agreement in form and substance satisfactory to the Seller
and Purchaser (the “Escrow Agreement”) pursuant to which one (1) escrow account
shall be established as set forth in this Section 9.13. For a period of fifteen
(15) months following the Closing Date, Purchaser shall recognize and honor such
Gift Certificates up to the amount shown on the balance sheet of the Seller as
of the Closing Date (the “Gift Certificate Outstanding Balance”) and the Seller
shall indemnify Purchaser for any such amount in accordance with Section 11.1
and Section 11.3. Following such fifteen (15) month period, Purchaser shall not
honor any Gift Certificates, and following the sixteenth (16th) month after the
Closing Date, the Escrow Agent (as hereinafter defined) shall deliver to Seller
the remaining balance of Escrow Account (as hereinafter defined) in accordance
with the Escrow Agreement. The Escrow Agreement shall provide that (i) the
Purchaser shall obtain repayment for the redeemed Gift Certificates only upon
delivery of same to the Escrow Agent and (ii) the Escrow Agent shall promptly
deliver such redeemed Gift Certificates to Queyrouze, as agent for the Seller.

The amounts in the Escrow Account attributable to the Gift Certificate
Outstanding Balance shall be held in escrow by the Escrow Agent for fifteen
(15) months, from the Closing with all interest accumulated thereon and all such
amounts shall be further subject to the terms of the Escrow Agreement. Except
for amounts disputed in good faith under the Escrow Agreement, after fifteen
(15) months, all amounts remaining in escrow shall immediately be paid to
Seller, as their interests appear.

11.6 Notice and Defense of Third Party Claims. If any action, claim or
proceeding shall be brought or asserted against an indemnified party or any
successor thereto (the “Indemnified Persons”) including, but not limited to the
Investors, Queyrouze, First Intervenor and/or the Second Intervenor, in respect
of which indemnity may be sought under this Article 11 from an indemnifying
person and/or any successor thereto (the “Indemnifying Person”), the Indemnified
Person shall give prompt written notice of any such action or claim to the
Indemnifying Person who shall assume the defense thereof, including the
employment of counsel reasonably satisfactory to the Indemnified Person and the
payment of all expenses; except that any delay or failure to so notify the
Indemnifying Person shall relieve the Indemnifying Person of its obligation
hereunder only to the extent, if at all, that it is prejudiced by reason of such
delay or failure. The Indemnified Person shall have the right to employ separate
counsel in any of

 

41



--------------------------------------------------------------------------------

the foregoing actions, claims or proceedings and to participate in the defense
thereof, but the reasonable fees and expenses of such counsel shall be at the
expense of the Indemnified Person unless both the Indemnified Person and the
Indemnifying Person are named as parties and unless the Indemnified Persons
shall have delivered to the Indemnifying Person an opinion of counsel that
representation by the same counsel is inappropriate. In the event that the
Indemnifying Person, within ten days after notice, of any such action or claim,
fails to assume the defense thereof, by written notice to the Indemnified
Person, the Indemnified Person shall have the right to undertake the defense,
compromise or settlement of such action, claim or proceeding for the account of
the Indemnifying Person, subject to the right of the Indemnifying Person to
assume the defense of such action, claim or proceeding with counsel reasonably
satisfactory to the Indemnified Person at any time prior to the settlement,
compromise or final determination thereof. Anything in this Article 11 to the
contrary withstanding, the Indemnifying Person shall not, without the
Indemnified Persons’ prior written consent, settle or compromise any action or
claim or consent to the entry of any judgment with respect to any action, claim
or proceeding for anything other than money damages paid by the Indemnifying
Person. The Indemnifying Person may, without the Indemnified Person’s prior
written consent, settle or compromise any such action, claim or proceeding or
consent to entry of any judgment with respect to any such action or claim that
requires solely the payment of money damages by the Indemnifying Person and that
includes as an unconditional term thereof for release by the claimant or the
plaintiff of the Indemnified Person from all liability in respect to such
action, claim or proceeding. As a condition to asserting any rights under this
Article 11, each Purchaser’s Indemnified Person must appoint Purchaser, and
Seller’s Indemnified Person must appoint Steven Queyrouze, as its sole agent for
all matters relating to any claim hereunder.

11.7 Survival. The representations and warranties contained in this Agreement
and in the Closing Documents delivered at the Closing shall survive the Closing
under this Article 11. Except for those claims related to indemnification
(i) sought by Purchaser from Seller or Queyrouze related to claims made by the
Investors, (ii) sought by Seller against Purchaser with respect to any claims by
Seller’s employees arising from Purchaser’s review of their employee files as
provided by Section 6.3(e) and (iii) sought by either Purchaser or Seller
related to ERISA, or (iv) sought by Seller against Purchaser with respect to any
claims under the Real Property Lease for act or omission by Purchaser under the
Real Property Lease, Equipment Leases, or the Assigned Contracts, all claims for
indemnity or otherwise under this Article 11 or otherwise must be brought by
written notice within eighteen months from the Closing Date. Neither such
survival nor the liability of any party with respect to the party’s
representations and warranties shall be reduced or otherwise affected by any
investigation made at any time by or on behalf of any party except as otherwise
provided in Section 4.27.

ARTICLE 12

MISCELLANEOUS PROVISIONS

12.1 Severability and Operation of Law. If any provision of this Agreement is
prohibited by the laws of any jurisdiction as those laws apply to this
Agreement, that

 

42



--------------------------------------------------------------------------------

provision shall be ineffective to the extent of such prohibition and/or shall be
modified to conform with such laws, without invalidating the remaining
provisions hereto.

12.2 Modification. This Agreement may not be changed or modified except in
writing specifically referring to this Agreement and signed by the Purchaser and
Seller.

12.3 Extension; Waiver. At any time prior to the Closing, the parties may
(a) extend the time for the performance of any of the obligations or other acts
of the other parties, (b) waive any inaccuracies in the representations and
warranties of any other party contained in this Agreement or in any document
delivered pursuant to this Agreement, or (c) waive compliance with any of the
agreements or conditions of any other party contained in this Agreement. Any
agreement on the part of a party to any such extension or waiver shall be valid
only if set forth in an instrument in writing signed on behalf of such party.
The failure of any party to this Agreement to assert any of its rights under
this Agreement or otherwise shall not constitute a waiver of such rights.
Further, no waiver by either party of any term, condition, default, or breach
shall constitute or be construed as a waiver of any other term, condition,
default, or breach of this Agreement.

12.4 References. All references to “Article”, “Articles”, “Section”, “Sections”,
“Exhibit”, “Exhibits”, “Schedule”, or “Schedules” are, unless specifically
indicated otherwise, references to Articles, Sections, Exhibits or Schedules, as
the case may be, of this Agreement.

12.5 Headings. The headings of Articles and Sections herein are inserted for
convenience of reference only and shall be ignored in the construction or
interpretation hereof.

12.6 Governing Law; Venue; Service of Process. UNLESS OTHERWISE EXPRESSLY
INDICATED, THIS AGREEMENT AND ALL DOCUMENTS REQUIRED HEREUNDER SHALL BE GOVERNED
BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF LOUISIANA,
EXCLUDING SUCH LAWS THAT DIRECT THE APPLICATION OF THE LAWS OF ANY OTHER
JURISDICTION. SELLER AND PURCHASER HEREBY IRREVOCABLY AND UNCONDITIONALLY
CONSENT AND SUBMIT TO THE EXCLUSIVE JURISDICTION OF DIVISION D OF THE 24th
JUDICIAL DISTRICT, PARISH OF JEFFERSON, STATE OF LOUISIANA AND THE LOUISIANA
COURT OF APPEAL FOR THE FIFTH CIRCUIT, IN ANY ACTION OR PROCEEDING ARISING OUT
OF OR RELATING TO THIS AGREEMENT AND SELLER IRREVOCABLY WAIVES TO THE FULLEST
EXTENT PERMITTED BY LAW THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE
OF ANY SUCH ACTION OR PROCEEDING. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
AND UNCONDITIONALLY AGREE THAT ANY PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT WILL BE BROUGHT, HEARD AND DETERMINED IN SUCH LOUISIANA STATE, OR TO
THE EXTENT PERMITTED BY LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO
AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE
CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS

 

43



--------------------------------------------------------------------------------

BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. EACH OF THE
PARTIES HERETO AGREES THAT SERVICE OF NOTICE OF ANY ACTION OR PROCEEDING ARISING
OUT OF OR RELATING TO THIS AGREEMENT SHALL BE DEEMED IN EVERY RESPECT EFFECTIVE
SERVICE OF PROCESS IF MADE PURSUANT TO SECTION 12.11 OF THIS AGREEMENT. NOTHING
IN THIS AGREEMENT SHALL AFFECT THE RIGHT OF ANY PARTY TO THIS AGREEMENT TO SERVE
PROCESS IN ANY OTHER MANNER PERMITTED BY LAW. THIS AGREEMENT SHALL BE DEEMED TO
HAVE BEEN EXECUTED IN JEFFERSON PARISH.

12.7 Public Announcements. Seller acknowledges that Purchaser’s status on a
publicly traded company (NASDAQ: RUTH) requires disclosure of this Agreement as
prescribed by law. No other public announcements with respect to this Agreement
or the transactions contemplated hereby will be made without prior notification
to the other party and consultation as to the content and the timing of the
release of such announcement, unless otherwise required by law.

12.8 Mutual Participation. Each party hereto has participated in the negotiation
of this Agreement with benefit of counsel. Accordingly, this Agreement shall not
be more strictly construed against either party.

12.9 Assignment, Survival and Binding Agreement. This Agreement and the Closing
Documents may not be assigned by Purchaser except to one or more Affiliates, in
which event Purchaser shall remain liable with its assignee for the
representations and warranties made herein and performance hereunder and may not
be assigned by any Seller, without the prior written consent of Purchaser. The
terms and conditions hereof shall survive the Closing as provided herein and
shall inure to the benefit of and be binding upon the parties hereto and their
respective heirs, personal representatives, successors and permitted assigns.
Notwithstanding any provision of this Agreement to the contrary, the
representations, warranties, covenants, agreements and obligations of Seller and
any Affiliate or ERISA Affiliate relating to any Employee Benefit Plan shall
survive the Closing until the expiration of the statute of limitations
applicable to such ERISA matters.

12.10 Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

12.11 Notices. Any and all notices or other communications required or permitted
to be given under any of the provisions hereof shall be in writing and shall be
deemed to have been duly given and received when (a) personally delivered,
(b) sent for next day delivery by a recognized overnight delivery service (e.g.,
Federal Express) which guarantees next day delivery (“Overnight Delivery”),
(c) transmitted by facsimile transmission (with a copy sent by registered or
certified mail, return receipt requested, postage prepaid or Overnight
Delivery), or (d) mailed by first class registered mail, return receipt
requested, postage prepaid, transmitted or addressed to the parties at the
addresses set forth below:

 

44



--------------------------------------------------------------------------------

If to Seller:    See Schedule 12.11 If to the Purchaser:   

Ruth’s Chris Steak House, Inc.

500 International Parkway, Suite 100

Heathrow, Florida 32746

   Attention:    President/CEO   

Ruth’s Chris Steak House, Inc.

500 International Parkway, Suite 100

Heathrow, Florida 32746

   Attention:    General Counsel

Or such other address as shall be furnished by such notice to the other parties.
The parties hereto agree that notices that are sent in accordance with this
Section 12.11 by (i) telefax will be deemed received on the date sent,
(ii) Overnight Delivery will be deemed received the day immediately following
the date sent, and (iii) U.S. Mail (certified or registered), will be deemed
received three (3) days immediately following the date sent.

12.12 Attorneys’ Fees. In the event of any dispute arising out of or relating to
this Agreement, whether it concerns the performance by any party hereunder, the
interpretation of any provision or otherwise, the prevailing party shall recover
reasonable attorneys’ fees in the pursuit and/or defense as the case may be of
such action, in addition to all other remedies afforded by law.

12.13 Entire Agreement, No Third Party and Beneficiaries. This Agreement,
together with the Exhibits and Schedules attached hereto, constitutes the entire
agreement among the parties hereto and supersedes any and all other prior
agreements and undertakings, both written and oral, among the parties hereto, or
any of them, with respect to the subject matter hereof and, except as otherwise
expressly provided herein, is not intended to confer upon any person other than
Purchaser and Seller any rights or remedies hereunder.

12.14 Post-Closing Obligations (a) Within fifteen (15) business days following
the Closing Date, Seller will pay the aggregate amount, if any, owed to
Purchaser (or any Affiliate of Purchaser) by any and all Seller under the
Franchise Agreements or otherwise owing to Purchaser (or any Affiliate of
Purchaser) in connection with any Seller’s Franchise Rights, all calculated in
accordance with the Franchise Agreements.

(b) Seller agrees to use commercially reasonable efforts to promptly provide
Purchaser with all books and records as Purchaser may require to meet its
financial reporting obligations under applicable law.

 

45



--------------------------------------------------------------------------------

(c) Purchaser agrees to use commercially reasonable efforts to promptly provide
Seller with information requested by the Seller’s for any tax filing
obligations.

(d) Seller agrees to provide Purchaser with copies of all notices sent by any
landlord under the Real Property Lease within three (3) business days of receipt
of such notice.

(e) Purchaser agrees to use its best efforts to promptly obtain the release of
Seller from any guaranty to any lessor with respect to any Real Estate Lease, to
the extent such release was not granted at Closing.

(f) Purchaser and Seller agree that within sixty (60) days of the Closing Date
they shall reconcile all charges accruing before the Closing Date but due and
payable after the Closing Date, along with the pro-ration of any charges as may
be provided for herein. If Seller does not satisfy its obligations after set-off
within sixty (60) days of the Closing Date, Purchaser may receive a distribution
from the Escrow Account to satisfy such obligations, and Seller shall be
obligated to replenish the Escrow Account in an amount equal to such charges. If
Purchaser does not satisfy its obligations after set-off within sixty (60) days
of the Closing Date, Seller may receive a distribution from the Escrow Account
to satisfy such obligations, and Purchaser shall be obligated to replenish the
Escrow Account in an amount equal to such charges.

12.15 Signatures. This Agreement and any documents delivered in connection
therewith may be transmitted and/or signed by telefacsimile. The effectiveness
of any such documents and signatures shall, subject to applicable law, have the
same force and effect as an original copy with manual signatures and shall be
binding on all parties hereto. Any signatures delivered by telefacsimile shall
be confirmed by a manually-signed copy thereof; provided, however, that the
failure to request or deliver any such manually-signed copy shall not affect the
effectiveness of any facsimile document or signature.

 

46



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.

 

WITNESSES:     RUTH’S CHRIS STEAK HOUSE, INC. /s/ Amy G. Scafidel     By:   /s/
Thomas E. O’Keefe       Name:   Thomas E. O’Keefe /s/ Richard Matheny     Title:
  Senior Vice President and General Counsel     BAYOU INVESTORS LIMITED
LIABILITY COMPANY /s/ Anne Queyrouze     By:   /s/ Steven Queyrouse       Name:
  Steven Queyrouse /s/ Elizabeth Driscoll     Title:   Manager     STEVEN
QUEYROUZE, Individually /s/ Anne Queyrouze     /s/ Steven Queyrouse /s/
Elizabeth Driscoll      

 

47



--------------------------------------------------------------------------------

AND NOW, comes Anne Queyrouze, a person of full age of majority domiciled in the
State of Washington, intervening for the sole purpose of acknowledging that with
respect to the transactions contemplated by this Agreement, Steven Queyrouze is
dealing with his separate property and that First Intervenor has no interest in
either such transactions or such separate property and further appearing herein
to release the Purchaser pursuant to Article 7.6(h).

 

    ANNE QUEYROUZE, First Intervenor /s/ Elizabeth Driscoll     /s/ Anne
Queyrouze /s/ Steven Queyrouse      

 

48



--------------------------------------------------------------------------------

AND NOW, comes Crescent City Investors, Inc., a Washington corporation,
intervening for the sole purpose of acknowledging that with respect to the
transactions contemplated by this Agreement, that Second Intervenor has no
interest in either such transactions or such separate property and further
appearing herein to release the Purchaser pursuant to Article 7.6(h) and to make
the representations contained in Section 4.28.

 

    CRESCENT CITY INVESTORS, INC., Second Intervenor /s/ Elizabeth Driscoll    
By:   /s/ Steven Queyrouse       Name:   Steven Queyrouse /s/ Anne Queyrouze    
Title:   President

 

49



--------------------------------------------------------------------------------

ACKNOWLEDGEMENT

STATE OF LOUISIANA

PARISH OF JEFFERSON

BEFORE ME, the undersigned Notary Public, duly commissioned, qualified and
empowered to act in and for the Parish and State aforesaid, personally came and
appeared:

THOMAS E. O’KEEFE

to me known, who declared and acknowledged before me, Notary, and the
undersigned competent witnesses, that he is the Senior Vice President and
General Counsel of RUTH’S CHRIS STEAK HOUSE, INC., that as such duly authorized
agent, by and with the authority of the Board of Directors of this Corporation,
he signed and executed the foregoing instrument, as the free and voluntary act
and deed of this Corporation, for and on behalf of this Corporation, and for the
objects and purposes therein set forth.

THUS DONE AND PASSED in the State and Parish aforesaid, on this 16th day of
April, 2007, after due reading of the whole.

 

WITNESSES:     /s/ Amy G. Scafidel     /s/ Thomas E. O’Keefe     Thomas E.
O’Keefe /s/ Richard Matheny      

 

/s/ David Halpern NOTARY PUBLIC

 

50



--------------------------------------------------------------------------------

ACKNOWLEDGEMENT

STATE OF WASHINGTON

COUNTY OF KING

BEFORE ME, the undersigned Notary Public, duly commissioned, qualified and
empowered to act in and for the County and State aforesaid, personally came and
appeared:

BAYOU INVESTORS LIMITED LIABILITY COMPANY

to me known, who declared and acknowledged before me, Notary, and the
undersigned competent witnesses, that (he/she) is the MANAGER of BAYOU INVESTORS
LIMITED LIABILITY COMPANY, a Washington limited liability company, that as such
duly authorized agent, (he/she) signed and executed the foregoing instrument, as
the free and voluntary act and deed of this company, for and on behalf of this
company, and for the objects and purposes therein set forth.

THUS DONE AND PASSED in the State and County aforesaid, on this 16th day of
April, 2007, after due reading of the whole.

 

WITNESSES:     /s/ Elizabeth Driscoll     By:   /s/ Steven Queyrouse       Bayou
Investors Limited Liability Company       By:   Steven Queyrouse /s/ Anne
Queyrouze     Its:   Manager

 

/s/ John C. Munn NOTARY PUBLIC

 

51



--------------------------------------------------------------------------------

ACKNOWLEDGEMENT

STATE OF WASHINGTON

COUNTY OF KING

BEFORE ME, the undersigned Notary Public, duly commissioned, qualified and
empowered to act in and for the Parish/County and State aforesaid, personally
came and appeared:

STEVEN QUEYROUZE, Individually

to me known, who declared and acknowledged before me, Notary, and the
undersigned competent witnesses, that he signed and executed the foregoing
instrument, as his own free and voluntary act and deed, and for the objects and
purposes therein set forth.

THUS DONE AND PASSED in the State and Parish/County aforesaid, on this 16th day
of April, 2007, after due reading of the whole.

 

WITNESSES:     /s/ Elizabeth Driscoll     /s/ Steven Queyrouse     Steven
Queyrouze /s/ Anne Queyrouze      

 

/s/ John C. Munn NOTARY PUBLIC

 

52



--------------------------------------------------------------------------------

ACKNOWLEDGEMENT

STATE OF WASHINGTON

COUNTY OF KING

BEFORE ME, the undersigned Notary Public, duly commissioned, qualified and
empowered to act in and for the County and State aforesaid, personally came and
appeared:

ANNE QUEYROUZE

to me known, who declared and acknowledged before me, Notary, and the
undersigned competent witnesses, that she signed and executed the foregoing
instrument, as her own free and voluntary act and deed, and for the objects and
purposes therein set forth.

THUS DONE AND PASSED in the State and County aforesaid, on this 16th day of
April, 2007, after due reading of the whole.

 

WITNESSES:     /s/ Elizabeth Driscoll     /s/ Anne Queyrouze     Anne Queyrouze
/s/ Steven Queyrouse      

 

/s/ John C. Munn NOTARY PUBLIC

 

53



--------------------------------------------------------------------------------

ACKNOWLEDGEMENT

STATE OF WASHINGTON

COUNTY OF KING

BEFORE ME, the undersigned Notary Public, duly commissioned, qualified and
empowered to act in and for the County and State aforesaid, personally came and
appeared:

CRESCENT CITY INVESTORS, INC.

to me known, who declared and acknowledged before me, Notary, and the
undersigned competent witnesses, that (he/she) is the PRESIDENT of CRESCENT CITY
INVESTORS, INC., a Washington corporation, that as such duly authorized agent,
(he/she) signed and executed the foregoing instrument, as the free and voluntary
act and deed of this company, for and on behalf of this company, and for the
objects and purposes therein set forth.

THUS DONE AND PASSED in the State and County aforesaid, on this 16th day of
April, 2007, after due reading of the whole.

 

WITNESSES:     /s/ Elizabeth Driscoll     /s/ Steven Queyrouse       Crescent
City Investors, Inc.       By:   Steven Queyrouse /s/ Anne Queyrouze     Its:  
President

 

/s/ John C. Munn NOTARY PUBLIC

 

54